 



Exhibit 10x
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 29, 2005
Among
MICROS SYSTEMS, INC.,
DV TECHNOLOGY HOLDINGS CORPORATION
DATAVANTAGE CORPORATION
MICROS FIDELIO NEVADA, LLC
MSI DELAWARE, LLC
MICROS-FIDELIO WORLDWIDE, INC.,
And
JTECH COMMUNICATIONS, INC.
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer
and
The Other Lenders Party Hereto
and
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
Section 1.1
  Defined Terms.     1  
Section 1.2
  Other Interpretive Provisions.     11  
Section 1.3
  Accounting Terms.     12  
Section 1.4
  Rounding.     12  
Section 1.5
  References to Agreements and Laws.     12  
Section 1.6
  Times of Day.     12  
Section 1.7
  Letter of Credit Amounts.     13  
 
            ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS.     13  
Section 2.1
  Committed Loans.     13  
Section 2.2
  Borrowings, Conversions and Continuations of Committed Loans.     14  
Section 2.3
  Letters of Credit.     15  
Section 2.4
  Swing Line Loans.     20  
Section 2.5
  Prepayments.     22  
Section 2.6
  Reduction or Termination of Commitments.     23  
Section 2.7
  Repayment of Loans.     23  
Section 2.8
  Interest.     23  
Section 2.9
  Fees.     24  
Section 2.10
  Computation of Interest and Fees.     24  
Section 2.11
  Evidence of Debt.     24  
Section 2.12
  Payments Generally.     25  
Section 2.13
  Extension of Maturity Date.     26  
Section 2.14
  Sharing of Payments.     26  
Section 2.15
  Guaranty.     27  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     29  
Section 3.1
  Taxes.     29  
Section 3.2
  Illegality.     30  
Section 3.3
  Inability to Determine Rates.     30  
Section 3.4
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Committed Loans.     30  
Section 3.5
  Funding Losses.     31  
Section 3.6
  Matters Applicable to all Requests for Compensation.     31  
Section 3.7
  Survival.     31  
 
            ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     32  
Section 4.1
  Conditions of Initial Credit Extension.     32  
Section 4.2
  Conditions to all Credit Extensions and Conversions and Continuations.     33
 
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     33  
Section 5.1
  Existence, Qualification and Power; Compliance with Laws.     33  
Section 5.2
  Authorization; No Contravention.     33  
Section 5.3
  Governmental Authorization.     34  
Section 5.4
  Binding Effect.     34  
Section 5.5
  Financial Statements; No Material Adverse Effect.     34  
Section 5.6
  Litigation.     34  
Section 5.7
  No Default.     34  
Section 5.8
  Ownership of Property; Liens.     34  
Section 5.9
  Environmental Compliance.     35  

ii



--------------------------------------------------------------------------------



 



             
Section 5.10
  Insurance.     35  
Section 5.11
  Taxes.     35  
Section 5.12
  ERISA Compliance.     35  
Section 5.13
  Subsidiaries.     35  
Section 5.14
  Disclosure.     35  
Section 5.15
  Compliance with Laws.     36  
Section 5.16
  Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.     36  
Section 5.17
  Tax Shelter Regulations.     36  
Section 5.18
  Rights in Collateral; Priority of Liens.     36  
Section 5.19
  Equipment.     36  
 
            ARTICLE VI AFFIRMATIVE COVENANTS     37  
Section 6.1
  Financial Statements.     37  
Section 6.2
  Certificates; Other Information.     37  
Section 6.3
  Notices.     38  
Section 6.4
  Payment of Obligations.     39  
Section 6.5
  Preservation of Existence, Etc.     39  
Section 6.6
  Maintenance of Properties.     39  
Section 6.7
  Maintenance of Insurance.     39  
Section 6.8
  Compliance with Laws.     39  
Section 6.9
  Books and Records.     39  
Section 6.10
  Inspection Rights.     40  
Section 6.11
  Use of Proceeds.     40  
Section 6.12
  Financial Covenants.     40  
Section 6.13
  Additional Borrowers and Guarantors.     40  
Section 6.14
  Collateral Records.     41  
Section 6.15
  Security Interests.     41  
 
            ARTICLE VII NEGATIVE COVENANTS     41  
Section 7.1
  Liens.     41  
Section 7.2
  Investments.     42  
Section 7.3
  Indebtedness.     42  
Section 7.4
  Fundamental Changes.     43  
Section 7.5
  Dispositions.     43  
Section 7.6
  Restricted Payments.     44  
Section 7.7
  Change in Nature of Business.     44  
Section 7.8
  Transactions with Affiliates.     44  
Section 7.9
  Margin Regulations.     44  
Section 7.10
  Change of Control.     45  
Section 7.11
  CommerzBank Debt.     45  
 
            ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES     45  
Section 8.1
  Events of Default.     45  
Section 8.2
  Remedies Upon Event of Default.     47  
Section 8.3
  Application of Funds.     47  
 
            ARTICLE IX ADMINISTRATIVE AGENT     48  
Section 9.1
  Appointment and Authorization of Administrative Agent.     48  
Section 9.2
  Delegation of Duties.     48  
Section 9.3
  Liability of Administrative Agent.     48  
Section 9.4
  Reliance by Administrative Agent.     48  
Section 9.5
  Notice of Default.     49  
Section 9.6
  Credit Decision; Disclosure of Information by Administrative Agent.     49  
Section 9.7
  Indemnification of Administrative Agent.     50  

iii



--------------------------------------------------------------------------------



 



             
Section 9.8
  Administrative Agent in its Individual Capacity.     50  
Section 9.9
  Successor Administrative Agent.     50  
Section 9.10
  Administrative Agent May File Proofs of Claim.     51  
Section 9.11
  Guaranty Matters.     51  
Section 9.12
  Collateral Matters.     51  
Section 9.13
  No Fiduciary Responsibility.     52  
 
            ARTICLE X MISCELLANEOUS     53  
Section 10.1
  Amendments, Etc.     53  
Section 10.2
  Notices and Other Communications; Facsimile Copies.     54  
Section 10.3
  No Waiver; Cumulative Remedies.     54  
Section 10.4
  Attorney Costs, Expenses and Taxes.     54  
Section 10.5
  Indemnification by Borrower.     55  
Section 10.6
  Payments Set Aside.     55  
Section 10.7
  Successors and Assigns.     56  
Section 10.8
  Confidentiality.     58  
Section 10.9
  Set-off.     58  
Section 10.10
  Interest Rate Limitation.     59  
Section 10.11
  Counterparts.     59  
Section 10.12
  Integration.     59  
Section 10.13
  Survival of Representations and Warranties.     59  
Section 10.14
  Severability.     59  
Section 10.15
  Governing Law; Submission to Jurisdiction.     59  
Section 10.16
  Waiver of Right to Trial by Jury.     60  
Section 10.17
  USA Patriot Act Notice.     60  
Section 10.18
  Time of the Essence.     60  
Section 10.19
  Right To Terminate.     60  

iv



--------------------------------------------------------------------------------



 



      SIGNATURESS-1
 
    SCHEDULES
2.1
  Commitments and Pro Rata Shares
5.6
  Litigation
5.9
  Environmental Matters
5.13
  Subsidiaries
7.1
  Existing Liens
7.3
  Existing Indebtedness
10.2
  Addresses for Notices
 
    EXHIBITS Form of
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Compliance Certificate
E
  Assignment and Assumption Agreement
F
  Additional Borrower Joinder Supplement

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of July 29, 2005, among MICROS SYSTEMS, INC., a Maryland corporation (“MICROS”),
DV TECHNOLOGY HOLDINGS CORPORATION, a Delaware corporation, DATAVANTAGE
CORPORATION, an Ohio corporation, MICROS FIDELIO NEVADA, LLC, a Nevada limited
liability company, MSI DELAWARE, LLC, a Delaware limited liability company,
MICROS-FIDELIO WORLDWIDE, INC., a Nevada corporation, JTECH COMMUNICATIONS,
INC., a Delaware corporation (each of the foregoing, together with MICROS,
individually or collectively as the context implies, “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”).
     Borrower, Administrative Agent and the Lenders party thereto executed a
Credit Agreement dated July 17, 2003 (as amended, modified, substituted,
extended, supplemented and renewed from time to time, the “Original Credit
Agreement”) pursuant to which the Lenders provided a revolving credit facility
in the maximum principal amount of $10,000,000 to Borrower.
     Borrower has requested that the Lenders increase the maximum principal
amount of the Aggregate Commitments to $30,000,000 and extend the Availability
Period.
     Borrower, Lenders and Administrative Agent desire to amend and restate the
Original Credit Agreement in its entirety to evidence their agreements in
connection with the Aggregate Commitments.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
DEFINITIONS AND ACCOUNTING TERMS
     Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
     “Additional Borrower” means each Person that has executed and delivered an
Additional Borrower Joinder Supplement that has been accepted and approved by
Administrative Agent, including, but not limited to, each Material Domestic
Entity.
     “Additional Borrower Joinder Supplement” means an Additional Borrower
Joinder Supplement in substantially the form attached hereto as EXHIBIT F, with
the blanks appropriately completed and executed and delivered by the Additional
Borrower and accepted by MICROS on behalf of Borrower.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.
     “Affiliate” means, with respect to any Person, another Person that directly
or indirectly through one or more intermediaries, Controls, or is Controlled by
or is under common Control with, the Person specified.
     “Agent-Related Persons” means Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Commitments” means the Commitments of all Lenders.
“Aggregate Commitments Decrease” has the meaning specified in 0.
     “Agreement” means this Amended and Restated Credit Agreement, as amended,
modified, substituted, extended, and renewed from time to time in accordance
with the provisions of 0.
     “Applicable Margin” means the following percentages per annum, based upon
the Minimum EBITDA Covenant (the “Financial Covenant”) as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to 0:

1



--------------------------------------------------------------------------------



 



                                  Applicable Margin                            
    Minimum EBITDA for the             Letter of Credit
Fees/Eurodollar     Base Rate
Committed   Pricing   four (4)quarters ending on the                  
Commitment Fee     Committed Loans     Loans   Level   the date of calculation:
    (in bps)     (in bps)     (in bps)   1   £$ 25,000,000       37.5       200
      0   2   >$ 25,000,000       25       175       0   3   >$ 35,000,000      
25       150       0   4   >$ 50,000,000       20       125       0  

     Any increase or decrease in the Applicable Margin resulting from a change
in the Financial Covenant shall become effective as of the first Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to 0; provided, however, that if no Compliance Certificate is delivered
when due in accordance with such Section, then Pricing Level 1 shall apply as of
the first Business Day of the month immediately following the date such
Compliance Certificate was required to have been delivered.
     “Applicable Rate” from the Closing Date and until changed pursuant to the
following sentence means a per annum rate equal to Pricing Level 3 set forth in
the definition of Applicable Margin. Upon delivery of a Compliance Certificate,
commencing with the Compliance Certificate for the quarter ending June 30, 2005,
the Applicable Rate for Base Rate Committed Loans, Eurodollar Rate Committed
Loans and the applicable commitment fee shall be adjusted to the Base Rate and
the Eurodollar Rate plus the Applicable Margin and the commitment fee as stated
in the chart contained in the definition of Applicable Margin.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Asset Coverage Ratio” means the ratio of (a) Domestic Book Accounts
Receivable plus Domestic Book Inventory in an amount not to exceed $10,000,000
to (b) the aggregate of International Debt and Domestic Debt.
     “Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated and
consolidating balance sheet of MICROS and its Domestic Subsidiaries for the
fiscal year ended June 30, 2004, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of MICROS and its Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to 0, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of L/C Issuer to
make L/C Credit Extensions pursuant to 0.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto
and each Additional Borrower.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

2



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Committed Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateralize” has the meaning specified in 0.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and, taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
     (b) during any period of twelve (12) consecutive months, fifty one percent
(51%) of the members of the board of directors or other equivalent governing
body of such Person cease to be composed of individuals: (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
     “Closing Date” means the first date all the conditions precedent in 0 are
satisfied or waived in accordance with 0 (or, in the case of 0, waived by the
Person entitled to receive the applicable payment).
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” shall mean any and all assets and rights and interests in or
to property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.
     “Collateral Documents” means all agreements, instruments and documents now
or hereafter executed and delivered in connection with this Agreement pursuant
to which Liens are granted or purported to be granted to Administrative Agent in
Collateral securing all or part of the Obligations each in form and substance
satisfactory to Administrative Agent.
     “CommerzBank Debt” means all Indebtedness of any Foreign Borrowers in favor
of CommerzBank, AG, in an aggregate amount not to exceed the lesser of
(i) Equivalent $8,000,000 or (ii) the Equivalent Value in Dollars of
DM15,000,000.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.1, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1, or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, but does not include the Foreign Credit Facility Aggregate
Commitment.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Committed
Loans, having the same Interest Period made by each of Lenders pursuant to
Section 2.1.
     “Committed Loan” has the meaning specified in 0.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to 0, which, if in writing, shall
be substantially in the form of Exhibit A.

3



--------------------------------------------------------------------------------



 



     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote fifty one percent (51%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or equivalent governing body of such Person.
     “Converted Borrowings” has the meaning specified in 0.
     “Credit Extension” means a Borrowing, or an L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to two percent (2%) per annum
in excess of the Applicable Rate, applying the highest Applicable Margin set
forth in Pricing Level 1.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Book Accounts Receivable” means the amount of net accounts
receivable as reflected on the balance sheet of Borrower.
     “Domestic Book Inventory” means the amount of net inventory as reflected on
the balance sheet of Borrower.
     “Domestic Debt” means all of Borrower’s outstanding liabilities for
borrowed money, including, without limitation, all Subordinated Liabilities,
capital leases, standby letters of credit, and other interest-bearing
liabilities, including current and long-term debt.
     “Domestic Subsidiaries” means the Subsidiaries of any Borrower or any
Guarantor organized under the laws of any jurisdiction within the United States.
     “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, and amortization.
     “Eligible Assignee” has the meaning specified in 0.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the

4



--------------------------------------------------------------------------------



 



environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning set forth in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Committed Loan, a rate per annum determined by Administrative
Agent pursuant to the following formula:

             
 
  Eurodollar Rate  =   Eurodollar Base Rate    
 
           
 
      1.0 – Eurodollar Reserve Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period:
     (a) the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time) at approximately 11:00 a.m. (London time) two (2) Business Days before
the commencement of the Interest Period, for U.S. Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period, or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by Administrative Agent as the rate of
interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Committed Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency

5



--------------------------------------------------------------------------------



 



liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.
     “Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
at a rate based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in 0.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.
     “Fee Letter” means the letter agreement dated July 25, 2005, among
Borrower, Administrative Agent and Arranger.
     “Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA minus income
tax expense, to (b) the sum of interest expense, plus the current portion of
long term liabilities, plus capital expenditures, and plus dividends paid.
     “Foreign Borrowers” means MICROS-Fidelio (Ireland) Ltd., MICROS-Fidelio
Systems (UK) Ltd., MICROS-Fidelio Espa~na S.L., Micros Fidelio (Canada), Ltd.
(formerly known as Merchants Information Solutions, Ltd.), MICROS-Fidelio
Brazil, Ltda., MICROS-Fidelio France S.A.S., Hospitality Technologies, S.A.,
MICROS-Fidelio Mexico S.A. de C.V., MICROS Systems Holding GmbH, Micros Fidelio
GmbH (successor by merger to MICROS-Fidelio Deutschland GmbH, INDATEC GmbH & Co.
Kg. and MICROS-Fidelio Software GmbH & Co. KG), MICROS-Fidelio Software Portugal
Unipessoal LDA, MICROS-Fidelio (Thailand) Co., Ltd., MICROS-Fidelio Singapore
Pte Ltd., MICROS-Fidelio Software (Philippines), Inc., MICROS-Fidelio Japan
Ltd., MICROS-Fidelio Australia Pty. Ltd., MICROS-Fidelio Hong Kong, Ltd.,
Fidelio Nordic Norway A/S, Fidelio Nordic Oy, Fidelio Nordic Sweden, A.B.,
HotelBk, A.B. and their respective successors and assigns.
“Foreign Credit Facility” means the credit facility extended by the Lenders to
the Foreign Borrowers pursuant to a Amended and Restated Credit Agreement of
even date herewith by and among Bank of America as Administrative Administrative
Agent, the Lenders and the Foreign Borrowers in the amount of the Foreign Credit
Facility Aggregate Commitments, as amended, modified, substituted, extended, and
renewed from time to time.
     “Foreign Credit Facility Increase” has the meaning specified in 0.
     “Foreign Credit Facility Aggregate Commitments” means $35,0000,000.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any            obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other

6



--------------------------------------------------------------------------------



 



obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Guarantor” means, individually and collectively, MICROS-Fidelio (Ireland)
Ltd and any future Person who delivers a Guaranty to Administrative Agent.
     “Guaranty” means individually and collectively the Amended and Restated
Guaranty made by each Guarantor in favor of Administrative Agent on behalf of
Lenders, in form and substance satisfactory to Administrative Agent, as amended,
modified, substituted, extended, and renewed from time to time.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
     “Indemnified Liabilities” has the meaning specified in 0.
     “Indemnitees” has the meaning specified in 0.
     “Information” has the meaning specified in 0.
     “Interest Payment Date” means for each Committed Loan for which the
Applicable Rate is based on the Eurodollar Rate, the last day of each Interest
Period and the Maturity Date; provided, however, that if any Interest Period
exceeds three months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates. Interest Payment Date means for each Swing Line Loan or each Committed
Loan for which the Applicable Rate is based on the Base Rate, the first day of
each calendar month.
     “Interest Period” means as to each Eurodollar Rate Committed Loan, the
period commencing on the date such Eurodollar Rate Committed Loan is disbursed
and ending on the date one, two, three or six months thereafter,

7



--------------------------------------------------------------------------------



 



or as otherwise agreed to by Administrative Agent and the Lenders, as selected
by Borrower in its Committed Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “International Debt” means all of Borrowers’ outstanding liabilities for
borrowed money, including, without limitation, all Subordination Liabilities,
capital leases, standby letters of credit, and other interest bearing
liabilities, including current and long term debt and the CommerzBank Debt.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” has the meaning given to such term in 0.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Administrative Agent in its capacity as L/C
Issuer and Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.2, or such other office or offices as a Lender
may from time to time notify Borrower and Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Unless otherwise agreed by Administrative Agent and Lenders, all Letters of
Credit shall be denominated in Dollars.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

8



--------------------------------------------------------------------------------



 



“Letter of Credit Sublimit” means an amount equal to Five Million Dollars
($5,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.
“Loan” means an extension of credit by a Lender to Borrower under 0 in the form
of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letter, each
Collateral Document and the Guaranty.
“Loan Parties” means, collectively, Borrower and each Person (other than
Administrative Agent or any Lender) executing a Loan Document including, without
limitation, each Guarantor and each Person executing a Collateral Document.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole or the Collateral; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
     “Material Domestic Entity” means any Subsidiary of Borrower organized under
the laws of the United States that has revenue in excess of Five Million Dollars
($5,000,000) in a fiscal year.
     “Material Foreign Entity” means any Subsidiary of Foreign Borrowers
organized under the laws of any jurisdiction other than the United States that
has revenue in excess of Five Million Dollars ($5,000,000) in a fiscal year.
     “Maturity Date” means the later of (a) July 31, 2009 and (b) if maturity is
extended pursuant to 0, such extended maturity date as determined pursuant to
such 0.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Note” means a promissory note made by Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C;
“Notes” means collectively each Note, and any other promissory note which may
from time to time evidence all or any portion of the Obligations.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, Swap
Contract or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Outstanding Amount” means (a) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in 0.

9



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Post Closing Agreement” means the Post Closing Agreement of even date
herewith by and between the Borrower and Administrative Agent.
     “Pro Rata Share” means, with respect to each Lender, at any time, a
fraction (expressed as a percentage), carried out to the ninth decimal place),
the numerator of which is the amount of the Commitment of such Lender at such
time and the denominator of which is the amount of the Aggregate Commitments at
such time; provided that if the commitment of each Lender to make Loans and the
obligation of Administrative Agent to make L/C Credit Extensions have been
terminated pursuant to 0, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to 0. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.1 or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.
     “Register” has the meaning set forth in 0.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, if there are two
or less Lenders, than all Lenders, at all other times, Lenders having more than
51% of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to 0, Lenders holding in the aggregate more than 51% of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate controller, treasurer or assistant treasurer of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
     “Subordinated Liabilities” means liabilities subordinated to the
Obligations in a manner acceptable to Required Lenders in their sole discretion.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise

10



--------------------------------------------------------------------------------



 



specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Any and all Swap
Contracts, whether with Administrative Agent or any Lender, must be approved by
Administrative Agent. Administrative Agent agrees to notify Lenders of any and
all Swap Contracts approved by Administrative Agent.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the uncommitted and discretionary revolving credit
facility made available by Swing Line Lender pursuant to 0.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
0.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in 0.
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to 0, which, if in writing, shall be substantially in the form of Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a) Three
Million Five Hundred Thousand Dollars ($3,500,000) and (b) the Aggregate
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” has the meaning specified in 0.
     “Threshold Amount” means Three Million Dollars ($3,000,000) in the
aggregate in any fiscal year.
     “Total Funded Debt” means as of the date of any measurement, the sum of
Domestic Debt and International Debt.
     “Total Liabilities” means the sum of current liabilities plus long term
liabilities.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning set forth in 0.
     Section 1.2 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

11



--------------------------------------------------------------------------------



 



     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     Section 1.3 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Administrative Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
     Section 1.4 Rounding.
     Any financial ratios required to be maintained by any Loan Party pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
     Section 1.5 References to Agreements and Laws.
     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
     Section 1.6 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

12



--------------------------------------------------------------------------------



 



     Section 1.7 Letter of Credit Amounts.
     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application, whether or not such
maximum face amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS.
     Section 2.1 Committed Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans in Dollars (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this 0, prepay under 0, and
reborrow under this 0. Neither Administrative Agent nor any Lender shall be
responsible for the Commitment of any other Lender, nor will the failure of any
Lender to perform its obligations under its Commitment in any way relieve any
other Lender from performing its obligations under its Commitment.
     (b) The Foreign Borrowers have the option of increasing the Foreign Credit
Facility (the “Foreign Credit Facility Increase”) provided, among other
conditions, that (i) the Aggregate Commitments under this Agreement are
decreased dollar for dollar (the “Aggregate Commitments Decrease”), (ii) the
Foreign Borrowers give Agent and Lenders at least ten (10) days written notice
of any requested Foreign Credit Facility Increase, and (iii) no Default or Event
of Default exists or is continuing or would be created under this Agreement as a
result thereof. In the event the Foreign Borrowers elect to make a Foreign
Credit Facility Increase, the Aggregate Commitments shall be decreased subject
to compliance with each of the following conditions precedent in a manner
satisfactory in all respects to Lenders and Agent, as follows:
     (i) the maximum principal amount of the Foreign Credit Facility Aggregate
Commitments and the Aggregate Commitments shall not exceed $65,000,000 in the
aggregate;
     (ii) Borrower, Lenders and Agent execute documents, at Borrower’s expense,
to evidence the Aggregate Commitments Decrease, including (A) Notes evidencing
each Lender’s Pro Rata Share of the Aggregate Commitments as decreased by the
Aggregate Commitments Decrease, (B) an amendment to this Agreement to reflect
the Aggregate Commitments as decreased by the Aggregate Commitments Decrease and
any related modifications; (C) such other documents as any Lender and/or Agent
may reasonably require; and
     (iii) Borrower shall repay the Loan or cancel Letters of Credit as
necessary to reduce the Total Outstandings in compliance with Aggregate
Commitments as decreased by the Aggregate Commitments Decrease.
     (c) Borrower may elect to convert Committed Borrowings to term loans
(“Converted Borrowings”) upon approval of Agent and Lenders provided that the
Converted Borrowings shall occur in minimum original principal amounts of not
less than $1,000,000 and increments of $500,000 and such other terms as are
approved by Agent and Lenders. The obligation of the Borrower to repay Converted
Borrowings shall be evidenced by promissory notes payable to the Lenders
substantially in the in the form of Exhibit C with necessary revisions to

13



--------------------------------------------------------------------------------



 



incorporate the repayment terms agreed upon by the Agent, Lenders and Borrower.
In no event will the maturity of any Converted Borrowings exceed the Maturity
Date. All outstanding Converted Borrowings shall reduce the amounts otherwise
available to Borrower under the Committed Loan. Borrower shall give Agent at
least ten (10) Business Days’ notice of each proposed Converted Borrowing.
     Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing and each continuation of Eurodollar Rate
Committed Loans shall be made upon Borrower’s irrevocable notice to
Administrative Agent, which may be given by telephone. Each such notice must be
received by Administrative Agent not later than 11:00 a.m., New York time, three
(3) Business Days prior to the requested date of any Borrowing of or
continuation of Eurodollar Rate Committed Loans. Each telephonic notice by
Borrower pursuant to this 00 must be confirmed promptly by delivery to
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrower. Except as provided in 0 and 0,
each Borrowing of or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether Borrower is requesting a Committed Borrowing or a
continuation of Eurodollar Rate Committed Loans, (ii) the requested date of the
Borrowing or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed or continued,
(iv) the duration of the Interest Period with respect thereto, and (v) if
requested by Administrative Agent or any Lender, the purpose of the requested
Borrowing. If Borrower fails to give a timely notice requesting a continuation,
then the applicable Committed Loans shall be made as Eurodollar Rate Committed
Loans with an Interest Period of one (1) month. Any such automatic continuation
of Eurodollar Rate Committed Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Committed Loans. If Borrower requests a Borrowing of or continuation of
Eurodollar Rate Committed Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
     (b) Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a continuation is
provided by Borrower, Administrative Agent shall notify each Lender of the
details of any automatic continuation of Eurodollar Rate Committed Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 1:00 p.m., New York time, on the Business Day specified in
the applicable Committed Loan Notice, provided that such Lender has received
notice from Administrative Agent of Borrower’s request for such Committed
Borrowing. Upon satisfaction of the applicable conditions set forth in 0 (and,
if such Borrowing is the initial Credit Extension, 0), Administrative Agent
shall make all funds so received available to Borrower in like funds as received
by Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower; provided, however,
that if, on the date of the Committed Loan Notice with respect to such Borrowing
is given by Borrower there are L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued only on the last day of an Interest Period for such Eurodollar
Rate Committed Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Committed Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Committed Loans be
converted immediately to accrue interest at the Base Rate and Borrower agrees to
pay all amounts due under 0 in accordance with the terms thereof due to any such
conversion.
     (d) Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Committed
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by Administrative Agent shall be conclusive in the absence of
manifest error.

14



--------------------------------------------------------------------------------



 



     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to Committed Loans.
     Section 2.3 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein and as part of the
Aggregate Commitments, (A) L/C Issuer agrees, in reliance upon the agreements of
the other Lenders set forth in this 0: (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of Borrower, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower; provided that L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, if (x) the Total Outstandings would exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Commitment, or (z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
     (ii) L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain L/C Issuer from
issuing such Letter of Credit, or any Law applicable to L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over L/C Issuer shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon L/C Issuer
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which L/C
Issuer in good faith deems material to it;
     (B) the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance, unless the Required Lenders
have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all Lenders have approved such
expiry date and the Letter of Credit is fully collateralized in L/C Issuer’s
reasonable opinion;
     (D) the issuance of such requested Letter of Credit would violate one or
more policies of L/C Issuer;
     (E) such Letter of Credit is in an initial amount less than $100,000, in
the case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit; or
     (F) a default of any Lender’s obligations to fund under 00 exists or any
Lender is at such time a Defaulting Lender hereunder, unless L/C Issuer has
entered into satisfactory

15



--------------------------------------------------------------------------------



 



arrangements with Borrower or such Lender to eliminate L/C Issuer’s risk with
respect to such Lender.
     (iii) L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     (i) L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and L/C
Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in 0 with respect to any acts taken or omissions suffered
by L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in 0 included L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by L/C Issuer and Administrative
Agent not later than 11:00 a.m., New York time, at least two (2) Business Days
(or such later date and time as L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as L/C
Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application L/C Issuer
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Upon receipt by L/C Issuer of confirmation from Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit in accordance with the
terms of this Agreement, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from L/C Issuer a risk participation in
such Letter of Credit and all related L/C Obligations in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, L/C Issuer will also deliver to Borrower and Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
     (iv) Administrative Agent shall give Lenders prompt notice of the issuance,
material amendment or extension of each Letter of Credit.

16



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m., New York time, on the
date of any payment by L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), Borrower shall reimburse L/C Issuer through Administrative Agent
in an amount equal to the amount of such drawing. If Borrower fails to so
reimburse L/C Issuer by such time, Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, Borrower shall be deemed to have requested a Committed Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in 0
of the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
0 (other than the delivery of a Committed Loan Notice). Any notice given by L/C
Issuer or Administrative Agent pursuant to this 000 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to 000 make funds available to Administrative Agent for the
account of L/C Issuer at Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m., New York
time, on the Business Day specified in such notice by Administrative Agent, if
such Lender has received notice from Administrative Agent of such Lender’s Pro
Rata Share of the Unreimbursed Amount, whereupon, subject to the provisions of
000, each Lender that so makes funds available shall be deemed to have made a
Base Rate Committed Loan to Borrower in such amount. Administrative Agent shall
remit the funds so received to L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
0 cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Administrative Agent for the account of
L/C Issuer pursuant to 000 shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this 0.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this 00 to reimburse L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse L/C Issuer for amounts drawn under Letters of Credit, as contemplated
by this 00, shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against L/C Issuer, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that all payments of such amounts by each
Lender shall be without prejudice to the rights of each of the other Lenders
with respect to the L/C Issuer’s gross negligence or willful misconduct. Any
claim any Lender may have against L/C Issuer as a result of L/C Issuer’s gross
negligence or willful misconduct may be brought by such Lender in a separate
action against L/C Issuer but may not be used as a defense to payment under the
provisions of this Section. No Lender shall have any obligation to pay to L/C
Issuer such Lender’s Pro Rata Share of any L/C Obligations or Unreimbursed
Amount if the Borrower shall not be obligated to reimburse L/C Issuer for such
unpaid L/C Obligations or Unreimbursed Amount because of L/C Issuer’s wrongful
payment under a Letter of Credit. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of Borrower to reimburse L/C Issuer for the
amount of any payment made by L/C Issuer under any Letter of Credit, together
with interest as provided herein.

17



--------------------------------------------------------------------------------



 



     (vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this 00 by the time specified in 000, L/C Issuer
shall be entitled to recover from such Lender (acting through Administrative
Agent ), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to L/C Issuer at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of L/C Issuer submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with 00, if Administrative Agent receives for the
account of L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by Administrative Agent.
     (ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to 00 is required to be returned under any of the circumstances
described in 0 (including pursuant to any settlement entered into by L/C Issuer
in its discretion, but excluding any payments that must be returned due to the
gross negligence or willful misconduct of L/C Issuer), each Lender shall pay to
Administrative Agent for the account of L/C Issuer its Pro Rata Share thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of Borrower to reimburse L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), L/C Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

18



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document, except to the extent required by
applicable law. None of L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of 00;
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against L/C Issuer, and L/C Issuer
may be liable to Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by Borrower which
Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of Administrative Agent, (i) if L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of L/C Issuer and Lenders, as collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to Administrative Agent and L/C
Issuer (which documents are hereby consented to by Lenders). Derivatives of such
term have corresponding meanings. Borrower hereby grants to Administrative
Agent, for the benefit of L/C Issuer and Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
L/C Issuer and Borrower when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”)shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.

19



--------------------------------------------------------------------------------



 



     (i) Letter of Credit Fees. Borrower shall pay to Administrative Agent for
the ratable account of each Lender in accordance with its Pro Rata Share (i) a
Letter of Credit fee for each commercial Letter of Credit equal to the
Applicable Rate per annum times the daily maximum amount available to be drawn
under such letter of credit (whether or not such maximum amount is then in
effect under such Letter of Credit), and (ii) a letter of credit fee for each
standby Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the actual daily amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit in the amounts and at the times
specified in the Fee Letter. In addition, Borrower shall pay directly to L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     Section 2.4 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender agrees to consider in its sole and absolute discretion making
loans (each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. The Swing Line is a discretionary,
uncommitted facility and Administrative Agent may terminate or suspend the Swing
Line at any time in its sole discretion upon notice to Borrower which notice may
be given by Administrative Agent before or after Borrower requests a Swing Line
Loan hereunder; provided, further, that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this 0 above, prepay under 0 and reborrow under this 0. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Swing Line Loan. Swing Line Loans shall be
used only for the purposes permitted for Committed Loans under the terms of this
Agreement.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone, unless Administrative Agent has notified, or
after receiving notice of a Swing Line Borrowing notifies, Borrower that the
Swing Line has been or is terminated or suspended as provided in 00, Each such
notice must be received by Swing Line Lender and Administrative Agent not later
than 1:00 p.m., New York time, on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $50,000 or
multiple thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to Swing Line Lender and Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of Borrower.
Promptly after receipt by Swing Line Lender of any

20



--------------------------------------------------------------------------------



 



telephonic Swing Line Loan Notice, Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Administrative Agent (by telephone or in writing) of the contents
thereof. Unless Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of 0 or (B) that one
or more of the applicable conditions specified in 0 is not then satisfied or the
Swing Line has been or is terminated or suspended by Swing Line Lender as
provided above, then, subject to the terms and conditions hereof, Swing Line
Lender will, not later than 3:00 p.m. New York time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to Borrower at its office by crediting the account of Borrower on the
books of Swing Line Lender in immediately available funds. Lenders agree that
Swing Line Lender may agree to modify the borrowing procedures used in
connection with the Swing Line in its discretion and without affecting any of
the obligations of Lenders hereunder.
     (c) Refinancing of Swing Line Loans.
     (i) Swing Line Lender at any time in its sole and absolute discretion
(including if Swing Line Lender has terminated or suspended the Swing Line as
provided above) may request, on behalf of Borrower (which hereby irrevocably
authorizes Swing Line Lender to so request on its behalf), that each Lender make
a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of 0, without regard to
the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in 0. Swing Line Lender shall furnish Borrower with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to Administrative Agent. Each Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to Administrative Agent in immediately available funds for the account of Swing
Line Lender at Administrative Agent’s Office not later than 1:00 p.m., New York
time, on the day specified in such Committed Loan Notice if such Lender has
received notice from Administrative Agent, whereupon, subject to 000, each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to Borrower in such amount. Administrative Agent shall remit the
funds so received to Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with 000, the request for Base Rate Committed
Loans submitted by Swing Line Lender as set forth herein, shall be deemed to be
a request by Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to
Administrative Agent for the account of Swing Line Lender pursuant to 000 shall
be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to Administrative Agent for the
account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this 00 by the time specified in 000,
Swing Line Lender shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to Swing Line Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of Swing Line
Lender submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this 00 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
, or (C) any other occurrence, event or

21



--------------------------------------------------------------------------------



 



condition, whether or not similar to any of the foregoing ; provided, however,
that all payments of such amounts by any Lender shall be without prejudice to
the rights of each of the other Lenders with respect to Swing Line Lender’s
gross negligence or willful misconduct. Any claim any Lender may have against
Swing Line Lender as a result of Swing Line Lender’s gross negligence or willful
misconduct may be brought by such Lender in a separate action against Swing Line
Lender but may not be used as a defense to payment under the provisions of this
00. Each Lender’s obligation to make Committed Loans pursuant to this 00 is
subject to the conditions set forth in 0. No such funding of risk participations
shall relieve or otherwise impair the obligation of Borrower to repay Swing Line
Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Pro Rata Share of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by Swing Line
Lender.
     (ii) If any payment received by Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by Swing Line
Lender under any of the circumstances described in 0 (including pursuant to any
settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Pro Rata Share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. Administrative Agent will make such demand upon the request of Swing Line
Lender.
     (e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans and
interest shall be paid in accordance with 0. Until each Lender funds its Base
Rate Committed Loan or risk participation pursuant to this 0 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to Swing Line Lender.
     Section 2.5 Prepayments.
     (a) Borrower may, upon notice to Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m., New York time, (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Committed
Loans, and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Committed Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof, or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Committed Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to 0. Each such
prepayment shall be applied to the Committed Loans of Lenders in accordance with
their respective Pro Rata Shares.
     (b) Borrower may, upon notice to Swing Line Lender (with a copy to
Administrative Agent ), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty;

22



--------------------------------------------------------------------------------



 



provided that (i) such notice must be received by Swing Line Lender and
Administrative Agent not later than 1:00 p.m., New York time, on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this 00 unless after the
prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.
     Section 2.6 Reduction or Termination of Commitments.
     Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by Administrative Agent not
later than 11:00 a.m., five (5) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess.
Administrative Agent will promptly notify Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All Commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.
     Section 2.7 Repayment of Loans.
     (a) Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.
     (b) Borrower shall repay to Administrative Agent each Swing Line Loan on
the Maturity Date.
     Section 2.8 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin.
     (b) If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance

23



--------------------------------------------------------------------------------



 



with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     Section 2.9 Fees.
In addition to certain fees described in subsections (i) and (j) of 0:
     (a) Commitment Fee. Borrower shall pay to Administrative Agent for the
ratable account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more conditions in 0 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding the preceding, Borrower
agrees that the commitment fee will be calculated at pricing Level 3 from the
Closing Date and until Borrower delivers to Administrative Agent the Compliance
Certificate for the period ending June 30, 2005. Borrower acknowledges that
Swing Line Loans outstanding from time to time are not considered Committed
Loans in calculating the commitment fee.
     (b) Agency Fees. Borrower shall pay an agency fee to Administrative Agent
for Administrative Agent’s own account, in the amounts and at the times
specified in the letter agreement, dated July 25, 2005 (the “Fee Letter”),
between Borrower and Administrative Agent. Such fees shall be fully earned when
paid and shall be nonrefundable for any reason whatsoever.
     (c) Lenders’ Upfront Fee. On the Closing Date, Borrower shall pay to
Administrative Agent, for the ratable account of each Lender in accordance with
their respective Pro Rata Shares, an upfront fee in an amount equal to seventeen
and five tenths (17.5) basis points of the Aggregate Commitments. Such upfront
fees are for the credit facilities committed by Lenders under this Agreement and
are fully earned on the date paid. The upfront fee paid to each Lender is solely
for its own account and is nonrefundable for any reason whatsoever.
     (d) Other Fees. Borrower shall pay to Arranger and Administrative Agent,
for their own respective accounts, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
     Section 2.10 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual number of days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to 0, bear interest for one day.
     Section 2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Administrative Agent
in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any

24



--------------------------------------------------------------------------------



 



Lender made through Administrative Agent, Borrower shall execute and deliver to
such Lender (through Administrative Agent) a Note, which shall evidence, such
Lender’s Loans, in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of the applicable Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.
     Section 2.12 Payments Generally.
     (a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 noon, New York time, on the
date specified herein. Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Administrative Agent after 12:00 noon, New York
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless Borrower or any Lender has notified Administrative Agent, prior
to the date any payment is required to be made by it to Administrative Agent
hereunder, that Borrower or such Lender, as the case may be, will not make such
payment, Administrative Agent may assume that Borrower or such Lender, as the
case may be, has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:
     (i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by Administrative Agent to such Lender to the date such
amount is repaid to Administrative Agent in immediately available funds, at the
Federal Funds Rate from time to time in effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by Administrative Agent to Borrower to the date
such amount is recovered by Administrative Agent (the “Compensation Period”) at
a rate per annum equal to the Federal Funds Rate from time to time in effect. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Committed Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon Administrative Agent’s
demand, Administrative Agent may make a demand upon Borrower, and Borrower shall
pay such amount to Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which Administrative Agent or Borrower may have against any Lender as a result
of any default by such Lender hereunder.

25



--------------------------------------------------------------------------------



 



A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
     (d) If any Lender makes available to Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
0, and such funds are not made available to Borrower by Administrative Agent
because the conditions to the applicable Credit Extension set forth in 0 are not
satisfied or waived in accordance with the terms hereof, Administrative Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.
     (e) The obligations of Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Committed Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     Section 2.13 Extension of Maturity Date.
          (a) Not earlier than sixty (60) days prior to, nor later than
forty-five (45) days prior to, the Maturity Date then in effect, Borrower may,
upon notice to Administrative Agent (which shall promptly notify the Lenders),
request a one-year extension of the Maturity Date then in effect. Within thirty
(30) days of delivery of such notice, each Lender shall notify Administrative
Agent whether or not it consents to such extension (which consent may be given
or withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. Administrative Agent shall promptly notify Borrower and the
Lenders of the Lenders’ responses.
          (b) The Maturity Date shall be extended only if Lenders holding at
least 66-2/3% of the Aggregate Commitments (after giving effect to any
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented thereto. If so extended, the Maturity Date, as to the Consenting
Lenders, shall be extended to the same date in the following year, effective as
of the Maturity Date then in effect (such existing Maturity Date being the
“Extension Effective Date”). Administrative Agent and Borrower shall promptly
confirm to the Lenders such extension and the Extension Effective Date. As a
condition precedent to such extension, Borrower shall deliver to Administrative
Agent a certificate of each Loan Party dated as of the Extension Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such extension and (ii) in the case of
Borrower, certifying that, before and after giving effect to such extension,
(A) the representations and warranties contained in 0 and the other Loan
Documents are true and correct on and as of the Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this 0, the representations and warranties
contained in subsections (a) and (b) of 0 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of 0, and (B) no Default exists. Borrower shall prepay any Committed Loans
outstanding on the Extension Effective Date (and pay any additional amounts
required pursuant to 0) to the extent necessary to keep outstanding Committed
Loans ratable with any revised and new Pro Rata Shares of all the Lenders
effective as of the Extension Effective Date.
          (c) This Section shall supersede any provisions in 0 or 0 to the
contrary.
     Section 2.14 Sharing of Payments.
     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of Committed Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or

26



--------------------------------------------------------------------------------



 



other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify Administrative Agent of such fact, and (b) purchase from the other
Lenders such participations in the Committed Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
0 (including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to 0) with respect to such participation as fully as if
such Lender were the direct creditor of Borrower in the amount of such
participation. Administrative Agent will keep records (which shall be conclusive
and binding in the absence of manifest error) of participations purchased under
this Section and will in each case notify Lenders following any such purchases
or repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
     Section 2.15 Guaranty.
     (a) Each Borrower hereby unconditionally and irrevocably, guarantees to
Administrative Agent and Lenders:
     (i) the due and punctual payment in full (and not merely the
collectibility) by each Borrower of the Obligations, including unpaid and
accrued interest thereon, in each case when due and payable, all according to
the terms of this Agreement, the Notes and the other Loan Documents;
     (ii) the due and punctual payment in full (and not merely the
collectibility) by each of Borrower of all other sums and charges which may at
any time be due and payable in accordance with this Agreement, the Notes or any
of the other Loan Documents;
     (iii) the due and punctual performance by each Borrower of all of the other
terms, covenants and conditions contained in the Loan Documents; and
     (iv) all the other Obligations of each Borrower.
     (b) The obligations and liabilities of each Borrower as a guarantor under
this Section shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement, any of the Notes or any of the Loan Documents
or any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or guarantor. Each Borrower solely in its capacity as a
guarantor (and not in its capacity as a Borrower hereunder)expressly agrees that
Administrative Agent and Lenders may, in their sole and absolute discretion,
without notice to or further assent of such Borrower and without in any way
releasing, affecting or in any way impairing the joint and several obligations
and liabilities of such Borrower as a guarantor hereunder:
     (i) waive compliance with, or any defaults under, or grant any other
indulgences under or with respect to any of the Loan Documents;
     (ii) modify, amend, change or terminate any provisions of any of the Loan
Documents;
     (iii) grant extensions or renewals of or with respect to the Commitments,
the Notes or any of the other Loan Documents;

27



--------------------------------------------------------------------------------



 



     (iv) effect any release, subordination, compromise or settlement in
connection with this Agreement, any of the Notes or any of the other Loan
Documents;
     (v) agree to the substitution, exchange, release or other disposition of
the Collateral or any part thereof, or any other collateral for the Commitments
or to the subordination of any lien or security interest therein;
     (vi) make advances for the purpose of performing any term, provision or
covenant contained in this Agreement, any of the Notes or any of the other Loan
Documents with respect to which any Borrower shall then be in default;
     (vii) make future advances pursuant to this Agreement or any of the other
Loan Documents;
     (viii) assign, pledge, hypothecate or otherwise transfer the Commitments,
the Obligations, the Notes, any of the other Loan Documents or any interest
therein, all as and to the extent permitted by the provisions of this Agreement;
     (ix) deal in all respects with Borrower as if this Section were not in
effect;
     (x) effect any release, compromise or settlement with any of Borrower,
whether in their capacity as a Borrower or as a guarantor under this Section, or
any other guarantor; and
     (xi) provide debtor-in-possession financing or allow use of cash collateral
in proceedings under the Bankruptcy Code, it being expressly agreed by each
Borrower that any such financing and/or use would be part of the Obligations.
     (c) The obligations and liabilities of each Borrower, as guarantor under
this Section, shall be primary, direct and immediate, shall not be subject to
any counterclaim, recoupment, set off, reduction or defense based upon any claim
that a Borrower may have against any one or more of the other Borrower,
Administrative Agent, any one or more of Lenders and/or any other guarantor and
shall not be conditional or contingent upon pursuit or enforcement by
Administrative Agent or other Lenders of any remedies it may have against
Borrower with respect to this Agreement, the Notes or any of the other Loan
Documents, whether pursuant to the terms thereof or by operation of law. Without
limiting the generality of the foregoing, Administrative Agent and Lenders shall
not be required to make any demand upon any of Borrower, or to sell the
Collateral or otherwise pursue, enforce or exhaust its or their remedies against
Borrower or the Collateral either before, concurrently with or after pursuing or
enforcing its rights and remedies hereunder. Any one or more successive or
concurrent actions or proceedings may be brought against each Borrower under
this Section, either in the same action, if any, brought against any one or more
of Borrower or in separate actions or proceedings, as often as Administrative
Agent may deem expedient or advisable. Without limiting the foregoing, it is
specifically understood that any modification, limitation or discharge of any of
the liabilities or obligations of any one or more of Borrower, any other
guarantor or any obligor under any of the Loan Documents, arising out of, or by
virtue of, any bankruptcy, arrangement, reorganization or similar proceeding for
relief of debtors under federal or state law initiated by or against any one or
more of Borrower, in their respective capacities as borrowers and guarantors
under this Section, or under any of the Loan Documents shall not modify, limit,
lessen, reduce, impair, discharge, or otherwise affect the liability of each
Borrower under this Section in any manner whatsoever, and this Section shall
remain and continue in full force and effect. It is the intent and purpose of
this Section that each Borrower shall and does hereby waive all rights and
benefits which might accrue to any other guarantor by reason of any such
proceeding, and each Borrower agrees that it shall be liable for the full amount
of the obligations and liabilities under this Section, regardless of, and
irrespective to, any modification, limitation or discharge of the liability of
any one or more of Borrower, any other guarantor or any obligor under any of the
Loan Documents, that may result from any such proceedings.
     (d) Each Borrower, solely as guarantor under this Section (and not in its
capacity as a Borrower hereunder), hereby unconditionally, jointly and
severally, irrevocably and expressly waives:

28



--------------------------------------------------------------------------------



 



     (i) presentment and demand for payment of the Obligations and protest of
non-payment;
     (ii) notice of acceptance of this Section and of presentment, demand and
protest thereof;
     (iii) notice of any default hereunder or under the Notes or any of the
other Loan Documents and notice of all indulgences;
     (iv) notice of any increase in the amount of any portion of or all of the
indebtedness guaranteed by this Section;
     (v) demand for observance, performance or enforcement of any of the terms
or provisions of this Section, the Notes or any of the other Loan Documents;
     (vi) all errors and omissions in connection with Administrative Agent’s
administration of all indebtedness guaranteed by this Section, except errors and
omissions resulting from acts of bad faith;
     (vii) any right or claim of right to cause a marshalling of the assets of
any one or more of the other Borrower;
     (viii) any act or omission of Administrative Agent or Lenders which changes
the scope of the risk as guarantor hereunder; and
     (ix) all other notices and demands otherwise required by law which Borrower
may lawfully waive.
     (e) Within ten (10) days following any request of Administrative Agent so
to do, each Borrower will furnish Administrative Agent and Lenders and such
other persons as Administrative Agent may direct with a written certificate,
duly acknowledged stating in detail whether or not any credits, offsets or
defenses exist with respect to this Section.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 3.1 Taxes.
     (a) Any and all payments by Borrower to or for the account of
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of Administrative Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, Borrower shall furnish to Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.
     (b) In addition, Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under

29



--------------------------------------------------------------------------------



 



any Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to Administrative
Agent or any Lender, Borrower shall also pay to Administrative Agent or to such
Lender, at the time interest is paid, such additional amount that Administrative
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that Administrative Agent or such Lender would have received if such
Taxes or Other Taxes had not been imposed.
     (d) Borrower agrees to indemnify Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by Administrative Agent and such Lender, (ii) amounts payable under 00 and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this subsection (d) shall be made
within 30 days after the date Lender or Administrative Agent makes a demand.
     Section 3.2 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Committed
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to Borrower through Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Committed
Loans or to convert Base Rate Committed Loans to Eurodollar Rate Committed Loans
shall be suspended until such Lender notifies Administrative Agent and Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrower shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Committed Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period, if such Lender may lawfully continue to maintain such
Eurodollar Rate Committed Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Committed Loans. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due under 0 in accordance with
the terms thereof due to such prepayment or conversion. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
     Section 3.3 Inability to Determine Rates.
     If Administrative Agent determines in connection with any request for a
Eurodollar Rate Committed Loan or a conversion to or continuation thereof for
any reason that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Committed Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Committed Loan, or (c) the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Committed Loan does not adequately and fairly reflect the cost to Lenders of
funding such Eurodollar Rate Committed Loan, Administrative Agent will promptly
so notify Borrower and all Lenders. Thereafter, the obligation of Lenders to
make or maintain Eurodollar Rate Committed Loans shall be suspended until
Administrative Agent revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Committed Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
     Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Committed Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Committed Loans or (as
the case may

30



--------------------------------------------------------------------------------



 



be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which 0 shall
govern), (ii) changes in the basis of taxation of overall net income or overall
gross income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements utilized, as to
Eurodollar Rate Committed Loans, in the determination of the Eurodollar Rate),
then from time to time upon demand of such Lender (with a copy of such demand to
Administrative Agent), Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction, provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section 3.4(a) for any increased costs or reductions incurred more than 180 days
prior to the date such Lender notifies Borrower of such change in Law or
interpretation of Law and of such Lender’s intention to claim compensation
therefor.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to Administrative Agent), Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.
     Section 3.5 Funding Losses.
Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to Lenders under this 0,
each Lender shall be deemed to have funded each Eurodollar Rate Committed Loan
made by it at the Eurodollar Base Rate or London Interbank Offered Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Committed Loan was
in fact so funded.
     Section 3.6 Matters Applicable to all Requests for Compensation.
     A certificate of Administrative Agent or any Lender claiming compensation
under this 0 and setting forth the calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, Administrative Agent or such Lender
may use any reasonable averaging and attribution methods.
     Section 3.7 Survival.
     All of Borrower’s obligations under this 0 shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

31



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     Section 4.1 Conditions of Initial Credit Extension.
     The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
     (a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and its legal counsel:
     (i) executed counterparts of this Agreement, all Collateral Documents and
the Guaranty, sufficient in number for distribution to Administrative Agent,
each Lender and Borrower;
     (ii) a Note executed by Borrower in favor of each Lender requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;
     (iv) such documents and certificates as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed and that
each Borrower and each Guarantor is, validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
     (v) favorable opinions of counsel to the Loan Parties designated by
Administrative Agent and in form and substance acceptable to Administrative
Agent in its reasonable discretion, addressed to Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents in
form and substance satisfactory to Administrative Agent;
     (vi) a certificate of a Responsible Officer of each Loan Party designated
by Administrative Agent either (A) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in 0 and 0 have been satisfied, (B) that there
has been no event or circumstance since the date of the Audited Financial that
ahs had or could reasonably be expected to have a Material Adverse Effect, and
(C) a calculation of the financial covenants set forth in 0 as of the last day
of the fiscal quarter of Borrower most recently ended prior to the Closing Date;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and
     (ix) such other assurances, certificates, documents, consents, evidence of
perfection of all Liens securing the Obligations or opinions as Administrative
Agent, L/C Issuer, Swing Line Lender or the Required Lenders reasonably may
require.

32



--------------------------------------------------------------------------------



 



     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by Administrative Agent, Borrower shall have paid all
Attorney Costs of Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of Attorney Costs as shall constitute
its reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings.
     (d) The Closing Date shall have occurred on or before July 29, 2005.
     Section 4.2 Conditions to all Credit Extensions and Conversions and
Continuations.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type or a continuation of Eurodollar Rate Committed Loans) is
subject to the following conditions precedent:
     (a) The representations and warranties of Borrower and each other Loan
Party contained in 0 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith, shall be true
and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this 0, the
representations and warranties contained in subsections (a) and (b) of 0 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of 0.
     (b) No Default shall exist, or would result from such proposed Credit
Extension, conversion or continuation.
     (c) Administrative Agent and, if applicable, L/C Issuer or Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) Administrative Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
related to the foregoing as Administrative Agent or the Required Lenders
reasonably may require.
     (e) the date of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Administrative Agent and Lenders that:
     Section 5.1 Existence, Qualification and Power; Compliance with Laws.
     Each Loan Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     Section 5.2 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any Contractual Obligation to which such Person is a
party or

33



--------------------------------------------------------------------------------



 



(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.
     Section 5.3 Governmental Authorization.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.
     Section 5.4 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.
     Section 5.5 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated financial statements of Borrower and its
Subsidiaries dated March 31, 2005, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and ; (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby , subject in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     Section 5.6 Litigation.
     Except as specifically disclosed in Schedule 5.6 hereto, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Borrower or any of its Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
     Section 5.7 No Default.
     Neither Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     Section 5.8 Ownership of Property; Liens.
     Each of Borrower and each Subsidiary has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by 0.

34



--------------------------------------------------------------------------------



 



     Section 5.9 Environmental Compliance.
     To the best of Borrower’s knowledge, except as specifically disclosed in
Schedule 5.9 hereto, there is no violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 5.10 Insurance.
     The properties of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Borrower,
in such amounts, after giving effect to any self-insurance compatible with the
following standards, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
     Section 5.11 Taxes.
     Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
     Section 5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
     Section 5.13 Subsidiaries.
     As of the Closing Date, Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.
     Section 5.14 Disclosure.
     Borrower has disclosed to Administrative Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually

35



--------------------------------------------------------------------------------



 



or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party in
connection with any Loan Document to Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     Section 5.15 Compliance with Laws.
     Borrower, each Subsidiary and each other Loan Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     Section 5.16 Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.
     (a) Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) None of Borrower, any Person Controlling Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     Section 5.17 Tax Shelter Regulations.
     Borrower does not intend to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify
Administrative Agent thereof. If Borrower so notifies Administrative Agent,
Borrower acknowledges that one or more of Lenders may treat its Committed Loans
and/or its interest in Swing Line Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.
     Section 5.18 Rights in Collateral; Priority of Liens.
     Borrower and each other Loan Party own the property granted by it as
Collateral under the Collateral Documents, free and clear of any and all Liens
in favor of third parties. Upon the proper filing of UCC financing statements,
and the taking of the other actions required by the Required Lenders, the Liens
granted pursuant to the Collateral Documents will constitute valid and
enforceable first, prior and perfected Liens on the Collateral in favor of
Administrative Agent, for the ratable benefit of Administrative Agent and
Lenders.
     Section 5.19 Equipment.
     (a) Borrower represents and warrants to Administrative Agent and the
Lenders and agrees with Administrative Agent and the Lenders that all of the
Equipment (as defined in the Collateral Documents) owned by Borrower is and will
be used or held for use in Borrower’s business, and is and will be fit for such
purposes. Borrower shall keep and maintain its Equipment in good operating
condition and repair (ordinary wear and tear excepted) and shall make all
necessary replacements thereof.
     (b) Borrower shall promptly inform Administrative Agent of any material
additions to or deletions from the Equipment. Borrower shall not permit any
Equipment to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property

36



--------------------------------------------------------------------------------



 



Administrative Agent does not have a Lien. Borrower will not, without
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of Borrower’s Equipment constituting Collateral.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in 0, 0, 0 and 0) cause each Borrower and each Subsidiary
to:
     Section 6.1 Financial Statements.
Deliver to Administrative Agent the following, in form and detail satisfactory
to Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Borrower, consolidated and consolidating balance
sheets of both (i) Borrower and its Subsidiaries, (ii) each Foreign Borrower and
its Subsidiaries and (iii) Borrower, Foreign Subsidiaries and all Subsidiaries,
respectively, as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within forty five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Borrower, a consolidated balance sheet of (i) Borrower and its Subsidiaries,
(ii) each Foreign Borrower and its Subsidiaries and (iii) Borrower, Foreign
Borrower and Subsidiaries, as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of Borrower’s and each Foreign
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Borrower and each
Foreign Borrower, as the case may be, as fairly presenting the financial
condition, results of operations, shareholders equity and cash flows of Borrower
and its Subsidiaries and each Foreign Borrower and its Subsidiaries as the case
may be, all in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
     Section 6.2 Certificates; Other Information.
     Deliver to Administrative Agent a sufficient number of copies for delivery
to each Lender, of the following, in form and detail satisfactory to
Administrative Agent in its reasonable discretion and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in 0, a certificate of its independent certified public accountants certifying
such financial statements and stating that in making the examination necessary
no knowledge was obtained of any Default or, if any such Default shall exist,
stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in 0 and 0, a duly completed Compliance Certificate signed by a Responsible
Officer of Borrower;
     (c) promptly after any request by Administrative Agent or any Lender,
copies of any audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower in the ordinary course and by independent accountants in connection
with the accounts or books of Borrower or any Subsidiary, or any audit of any of
them;

37



--------------------------------------------------------------------------------



 



     (d) as soon as available, but in no event later than sixty (60) days after
the end of each fiscal year of Borrower, annual projections for the following
two (2) fiscal years from (i) Borrower on a consolidated basis and (ii) from
Guarantor on a consolidated basis;
     (e) as soon as available, but in no event later than twenty five (25) days
after the end of each calendar month, an Asset Coverage Ratio report;
     (f) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;
     (g) promptly after Borrower has notified Administrative Agent of any
intention by Borrower to treat the Loans and/or Letters of Credit and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form;
     (h) promptly upon request, such additional financial information as Agent
may request from time to time or more frequent delivery of financial information
which is delivered periodically pursuant to this Section 6.2 (such as, but not
limited to, schedules of account receivable agings and inventory reports);
     (i) as soon as available, but in no event later than forty five (45) days
after the end of each calendar quarter, schedules of account receivable agings
and inventory reports necessary to calculate the Asset Coverage Ratio.
     Borrower hereby acknowledges that (a) Administrative Agent will make
available to Lenders and L/C Issuer materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Borrower or its securities) (each, a “Public Lender”). Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in 0);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.
     Section 6.3 Notices.
     Not later than two (2) days after obtaining knowledge, Borrower shall
notify Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
     (c) the occurrence of any ERISA Event; and

38



--------------------------------------------------------------------------------



 



     (d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to 00 shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     Section 6.4 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     Section 6.5 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by 0 or 0 except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     Section 6.6 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
     Section 6.7 Maintenance of Insurance.
     Maintain with financially sound and reputable insurance companies not
Affiliates of Borrower, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Administrative
Agent of termination, lapse or cancellation of such insurance.
     Section 6.8 Compliance with Laws.
     Comply in all material respects with the requirements of all Laws, and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     Section 6.9 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Subsidiary, as the case may be. Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as
Administrative Agent or any Lender shall reasonably require.

39



--------------------------------------------------------------------------------



 



     Section 6.10 Inspection Rights.
     Permit representatives and independent contractors of Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Borrower and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, if no Default exists Administrative Agent or Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to Borrower, but at
the expense of Administrative Agent or Lender if Borrower has paid for similar
inspections one (1) time during the current fiscal year and provided further,
however, that when a Default exists Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of Borrower at any time or from time to time during
normal business hours and without advance notice.
     Section 6.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions for Letters of Credit,
acquisitions permitted under this Agreement, to refinance existing indebtedness
and for working capital and capital expenditures, not in contravention of any
Law or of any Loan Document.
     Section 6.12 Financial Covenants.
     MICROS and its consolidated Subsidiaries shall at all times maintain the
following financial covenants:
     (a) Leverage Ratio. Maintain on a consolidated basis a ratio of
(i) Domestic Debt to (ii) EBITDA of Borrower and all domestic Affiliates not
exceeding 2.0 to 1.0.
     (b) Fixed Charge Coverage Ratio. Maintain on a consolidated basis a Fixed
Charge Coverage Ratio of Borrower and all domestic Affiliates of at least 1.25
to 1.0.
     This ratio will be calculated at the end of each reporting period for which
this Agreement requires Borrower to deliver financial statements, using the
results of the twelve-month period ending with that reporting period. The
current portion of long-term liabilities will be measured as of the last day of
the calculation period.
     (c) Asset Coverage Ratio. Maintain on a consolidated basis an Asset
Coverage Ratio of at least 1.0 to 1.0. This ratio will be calculated monthly.
     Section 6.13 Additional Borrowers and Guarantors.
     (a) Notify Administrative Agent at the time that any Person becomes a
Material Domestic Entity, and promptly thereafter (and in any event within
30 days), cause such Person to (i) become an Additional Borrower by executing
and delivering to Administrative Agent an Additional Borrower Joinder Supplement
or such other document as Administrative Agent shall deem appropriate for such
purpose, (ii) deliver to Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of 0 and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to Administrative Agent and
(iii) executing and delivering to Administrative Agent all Collateral Documents.
     (b) Notify Administrative Agent at the time that any Person becomes a
Subsidiary that is not a Material Domestic Entity, and promptly thereafter (and
in any event within thirty (30) days), cause such Person to (i) become a
Guarantor by executing and delivering Administrative Agent a counterpart of the
Guaranty or such other document as Administrative Agent shall deem appropriate
for such purpose, (ii) deliver to Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of 0 and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to Administrative
Agent, and (iii) executing and delivering to Administrative Agent all Collateral
Documents.

40



--------------------------------------------------------------------------------



 



     Section 6.14 Collateral Records.
     Borrower agrees to execute and deliver promptly, and to cause each other
Loan Party to execute and deliver promptly, to Administrative Agent, from time
to time, solely for Administrative Agent’s convenience in maintaining a record
of the Collateral, such written statements and schedules as Administrative Agent
may reasonably require designating, identifying or describing the Collateral.
The failure by Borrower or any other Loan Party, however, to promptly give
Administrative Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit the Liens on the Collateral granted pursuant to the
Collateral Documents.
     Section 6.15 Security Interests.
     Borrower shall, and shall cause each other Loan Party to, defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein. Borrower shall, and shall cause each other
Loan Party to, comply with the requirements of all state and federal laws in
order to grant to Administrative Agent and Lenders valid and perfected first
priority security interests in the Collateral, with perfection, in the case of
any investment property or deposit account, being effected by giving
Administrative Agent control of such investment property or deposit account,
rather than by the filing of a UCC financing statement with respect to such
investment property. Administrative Agent is hereby authorized by Borrower to
file any UCC financing statements covering the Collateral whether or not
Borrower’s signatures appear thereon. Borrower shall, and shall cause each other
Loan Party, to do whatever Administrative Agent may reasonably request, from
time to time, to effect the purposes of this Agreement and the other Loan
Documents, including filing notices of liens, UCC financing statements, fixture
filings and amendments, renewals and continuations thereof; cooperating with
Administrative Agent’s representatives; keeping stock records; obtaining waivers
from landlords and mortgagees and from warehousemen and their landlords and
mortgages; and, paying claims which might, if unpaid, become a Lien on the
Collateral.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     Section 7.1 Liens.
     Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value

41



--------------------------------------------------------------------------------



 



of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (g) Liens securing judgments for the payment of money not constituting an
Event of Default under 0 or securing appeal or other surety bonds relating to
such judgments; and
     (h) liens securing Indebtedness permitted under 0; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.
     Section 7.2 Investments.
     Make any Investments, except:
     (a) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;
     (b) advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;
     (c) Investments of Borrower in any wholly-owned Subsidiary and Investments
of any wholly-owned Subsidiary in Borrower or in another wholly-owned
Subsidiary;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) other Investments not to exceed $3,000,000 in the aggregate at any
time; and
     (f) Guarantees permitted by Section 7.3.
     Section 7.3 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and approved by
Administrative Agent and the Required Lenders and listed on Schedule 7.3 hereto;
     (c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness in
favor of Administrative Agent and Lenders;
     (d) obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
(iii) such Swap Contract has been approved by Administrative Agent and (iv) the
foreign exchange exposure under such Swap Contract does not exceed $1,500,000 as
determined by Administrative Agent in its sole discretion;

42



--------------------------------------------------------------------------------



 



     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed assets within the limitations set forth
in 0; provided, however, that: (i) the aggregate amount of all such
Indebtedness, other than Indebtedness payable to the Primary Vendors (as defined
below), at any one time outstanding shall not exceed Two Million Dollars
($2,000,000); and (ii) the aggregate amount of all such Indebtedness for
purchase money obligations payable to the Primary Vendors at any one time
outstanding shall not exceed Twenty Million Dollars ($20,000,000). The Primary
Vendors shall be defined as Epson America, Inc., GES Singapore Pte Ltd.,
Hewlett-Packard, IBM, Dell, Microsoft, Oracle and TechTeam.
     Section 7.4 Fundamental Changes.
     Merge, dissolve, liquidate, consolidate with or into, another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Subsidiary may merge with (i) a Borrower, provided that a Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person;
     (b) any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise), to a Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must also be a wholly-owned
Subsidiary, and, provided further that if the transferor of such assets is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor; and
     (c) a Borrower may acquire another Person or merge or consolidate with or
into, another Person, provided (i) Borrower is the surviving entity, (ii) the
net cost to Borrower (including cash and non-cash consideration in connection
with any such acquisition) does not exceed Twenty Five Million Dollars
($25,000,000) in a single transaction and the aggregate of such transactions
when combined with all such transactions by Borrower and Foreign Borrowers in
any fiscal year does not exceed Thirty Five Million Dollars ($35,000,000),
(iii) Borrower shall have furnished financial projections in form and content
reasonably acceptable to Administrative Agent which give effect to such
acquisition and which project that such acquisition would not cause a Default or
Event of Default, (iv) all legal matters incident to the acquisition shall be
acceptable to Administrative Agent in its reasonable discretion, and
(v) Administrative Agent shall have been given no less than thirty (30) days
prior written notice of any proposed acquisition and shall have been provided
with all information which it may have reasonably requested in connection with
such proposed acquisition. In addition to the foregoing, for any acquisition
which would have a net cost to Borrower (including cash and non-cash
consideration in connection with any such acquisition) exceeding Five Million
Dollars ($5,000,000) in a single transaction, Borrower shall have furnished
financial projections in form and content reasonably acceptable to
Administrative Agent which give effect to such acquisition and which project
that such acquisition would not cause a Default or Event of Default and
Administrative Agent shall have been given no less than thirty (30) days prior
written notice of any proposed acquisition and shall have been provided with all
information which it may have reasonably requested in connection with such
proposed acquisition.
     Section 7.5 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

43



--------------------------------------------------------------------------------



 



     (d) Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary, provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;
     (e) Dispositions permitted by Section 7.4; and
     (f) Other Dispositions in an aggregate amount not to exceed Three Million
Dollars ($3,000,000) in any fiscal year.
provided, however, that any Disposition pursuant to clauses (a) through
(e) shall be for fair market value.
     Section 7.6 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);
     (b) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;
     (c) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely to Subsidiaries that are not wholly owned
Subsidiaries in an amount not to exceed Two Million Dollars ($2,000,000) in the
aggregate in any fiscal year; provided that there does not exist a Default or an
Event of Default and the making of any such payment would not cause a Default or
an Event of Default; and
     (d) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
up to one million (1,000,000 shares of its common stock or other common equity
interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common equity interests during the period from the Closing Date
through the Maturity Date; provided no Default or Event of Default exists
hereunder or would result from such purchase, redemption or acquisition.
     (e) Borrower, Subsidiaries and Foreign Borrowers collectively may purchase,
redeem or otherwise acquire issued and outstanding shares of their stock in the
aggregate worth $50,000,000 in any fiscal year and $100,000,000 from the Closing
Date through the Maturity Date.
     Section 7.7 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by Borrower and its Subsidiaries on the date hereof,
or which are similar or complimentary to such lines of business.
     Section 7.8 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of Borrower,
whether or not in the ordinary course of business other than on fair and
reasonable terms substantially as favorable to Borrower or such Subsidiary as
would be obtainable by Borrower or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) to transactions between or
among Borrower and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries, unless the value of the transactions in the aggregate
with such Subsidiary exceeds Three Million Dollars ($3,000,000) or, (b) to
transactions (i) to be unwound or repaid within sixty (60) days or less, and
(ii) that do not involve a Borrower or wholly-owned Subsidiary that is not
allowed by Laws to repay the sums involved or unwind the value of the
transaction, unless the value of the transaction exceeds Six Million Dollars
($6,000,000).
     Section 7.9 Margin Regulations.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board of

44



--------------------------------------------------------------------------------



 



Governors of the Federal Reserve System of the United States) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
     Section 7.10 Change of Control.
     Permit or suffer to ccur any Change of Control with respect to any Borrower
and/or any Guarantor that has revenue in excess of Eight Million Dollars
($8,000,000) in a fiscal year.
     Section 7.11 CommerzBank Debt.
     Permit the CommerzBank Debt to be extended without the prior written
approval of the terms of such extension by Administrative Agent and Lenders,
which approval will not be unreasonably withheld if such extension is on terms
substantially similar to terms currently in effect.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     Section 8.1 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. Borrower or any other Loan Party fails to pay (i) within
ten (10) days of when required to be paid herein, any amount of principal of any
Loan, or any L/C Obligation, or (ii) within three (3) days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any
commitment or other fee due hereunder, or (iii) within five (5) days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
     (b) Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.5, Section 6.10,
Section 6.12 or Article VII; or
     (c) Other Defaults.
     (i) Borrower fails to perform or observe any term, covenant or agreement
contained in any of Section 6.1 or Section 6.2, and such failure continues for
fifteen (15) days; or
     (ii) Borrower fails to perform or observe any term, covenant or agreement
contained in the Post Closing Agreement, and such failure continues for fifteen
(15) days and the Required Lenders have determined that the failure to comply
with the terms of the Post Closing Agreement will have a material adverse effect
on the operation of Borrower’s business; or
     (iii) Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days or any default or event of default occurs under any other Loan
Document; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact that reasonably could have a Material Adverse
Effect if incorrect or misleading is made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith and is incorrect or
misleading when made or deemed made; or
     (e) Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which

45



--------------------------------------------------------------------------------



 



default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document, or any Lien with
respect to any material portion of the Collateral intended to be secured thereby
ceases to be, or, subject to 0, is not, valid, perfected and prior to all other
Liens or is terminated, revoked or declared void; or
     (k) Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect.

46



--------------------------------------------------------------------------------



 



     Section 8.2 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of Administrative Agent to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
     (c) require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.
     Section 8.3 Application of Funds.
     After the exercise of remedies provided for in 0 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to 0), any amounts received on account of the Obligations shall be
applied by Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under 0) payable to Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including Attorney Costs and amounts payable under 0), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders in proportion
to the respective amounts described in this clause Fourth held by them;
     Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
     Sixth, to payment of that portion of the Obligations constituting
termination payments due in respect of a Swap Contract with any with any Person
that is a Lender or an Affiliate thereof at the time such Swap Contract was
executed, ratably among the Lenders in proportion to the respective amounts
described in this clause Sixth held by the them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

47



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE AGENT
     Section 9.1 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. All benefits and immunities provided to
Administrative Agent in this 0 shall apply to Administrative Agent as issuer of
Letters of Credit and provider of Swing Line Loans with respect to any acts
taken or omissions suffered by Administrative Agent in connection with Letters
of Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit and any
Swing Line Loans made by Administrative Agent, and as additionally provided
herein with respect to Administrative Agent as issuer of letters of Credit and
provider of Swing Line Loans.
     (b) L/C Issuer shall act on behalf of Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (i) provided to Administrative
Agent in this 0 with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this 0 and in the definition of “Agent-Related Person”
included L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to L/C Issuer.
     Section 9.2 Delegation of Duties.
     Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.
     Section 9.3 Liability of Administrative Agent.
     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

48



--------------------------------------------------------------------------------



 



     Section 9.4 Reliance by Administrative Agent.
     (a) Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it in its reasonable discretion to be
genuine and correct and to have been signed, sent or made by the proper
Responsible Officer or Responsible Officers, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by all Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required by any instance),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders.
     (b) For purposes of determining compliance with the conditions specified in
0, each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.
     Section 9.5 Notice of Default.
     Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Administrative Agent for the
account of Lenders, unless Administrative Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default as may be directed by
the Required Lenders in accordance with 0; provided, however, that unless and
until Administrative Agent has received any such direction, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of Lenders.
     Section 9.6 Credit Decision; Disclosure of Information by Administrative
Agent.
     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower and the other Loan Parties hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and the other Loan Parties.
Except for notices, reports and other documents expressly required to be
furnished to Lenders by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or

49



--------------------------------------------------------------------------------



 



creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
     Section 9.7 Indemnification of Administrative Agent.
     Whether or not the transactions contemplated hereby are consummated,
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, non-appealable judgment by a court of competent
jurisdiction to have been caused primarily by such Agent-Related Person’s own
gross negligence or willful misconduct; it being agreed by all Lenders that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of IntraLinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of Administrative Agent.
     Section 9.8 Administrative Agent in its Individual Capacity.
     Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not Administrative Agent or L/C Issuer hereunder
and without notice to or consent of Lenders. Lenders acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not
Administrative Agent or L/C Issuer, and the terms “Lender” and “Lenders” include
Bank of America in its individual capacity.
     Section 9.9 Successor Administrative Agent.
     Administrative Agent may resign as Administrative Agent upon 30 days’
written notice to Lenders and Borrower; provided that any such resignation by
Bank of America shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among Lenders a successor administrative agent for
Lenders, which successor administrative agent shall be consented to by Borrower
at all times other than during the existence of a Default (which consent of
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Borrower, a successor administrative agent from among Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent (including
those in its capacity as L/C Issuer and Swing Line Lender) and the respective
terms “Administrative Agent”, “L/C Issuer” and “Swing Line Lender” shall mean
such successor administrative agent. Letter of Credit issuer and swing line
lender and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring L/C Issuer’s and Swing
Line Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Administrative Agent
L/C Issuer or Swing Line Lender or any other Lender, other than the obligation
of the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

50



--------------------------------------------------------------------------------



 



After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this 0 and 0 and 0 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
     Section 9.10 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders and
Administrative Agent under 0, 0, 0, 0 and 0) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under 0
and 0.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
     Section 9.11 Guaranty Matters.
     Each Lender hereby irrevocably authorizes Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by Administrative Agent at any
time, each Lender will confirm in writing Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
0.
     Section 9.12 Collateral Matters.
     (a) Each Lender hereby irrevocably authorizes and directs Administrative
Agent to enter into the Collateral Documents for the benefit of such Lender.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth in 0, any action
taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders. Administrative Agent is hereby authorized on behalf of all of Lenders,
without the necessity of any notice to or further consent from any Lender from
time to time prior to, an Event of Default, to take any action with respect to
any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to the
Collateral Documents.
     (b) Each Lender hereby irrevocably authorizes Administrative Agent, at its
option and in its discretion,

51



--------------------------------------------------------------------------------



 



     (i) to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document,
(iii) subject to 0, if approved, authorized or ratified in writing by the
Required Lenders, or (iv) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default; and
     (ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.
Upon request by Administrative Agent at any time, each Lender will confirm in
writing Administrative Agent’s authority to release or subordinate its interest
in particular types or items of Collateral pursuant to this 0.
     (c) Subject to (b) above, Administrative Agent shall (and is hereby
irrevocably authorized by each Lender, to) execute such documents as may be
necessary to evidence the release or subordination of the Liens granted to
Administrative Agent for the benefit of Administrative Agent and Lenders herein
or pursuant hereto upon the applicable Collateral; provided that (i)
Administrative Agent shall not be required to execute any such document on terms
which, in Administrative Agent’s opinion, would expose Administrative Agent to
or create any liability or entail any consequence other than the release or
subordination of such Liens without recourse or warranty and (ii) such release
or subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrower or any other Loan
Party in respect of) all interests retained by Borrower or any other Loan Party,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Administrative Agent
shall be authorized to deduct all expenses reasonably incurred by Administrative
Agent from the proceeds of any such sale, transfer or foreclosure.
     (d) Administrative Agent shall have no obligation whatsoever to any Lender
or any other Person to assure that the Collateral exists or is owned by Borrower
or any other Loan Party or is cared for, protected or insured or that the Liens
granted to Administrative Agent herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Administrative Agent in this 0 or in any of
the Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of Lenders and that
Administrative Agent shall have no duty or liability whatsoever to Lenders.
     (e) Each Lender hereby appoints each other Lender as Administrative Agent
for the purpose of perfecting Lenders’ security interest in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession. Should
any Lender (other than Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.
     Section 9.13 No Fiduciary Responsibility.
     Neither Administrative Agent or Arranger shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on Administrative Agent or Arranger or other
Persons in deciding to enter into this Agreement or in taking or not taking
action hereunder.

52



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.1 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and Borrower or the applicable Loan Party, as the case may be, and acknowledged
by Administrative Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in 0 without the written consent of each
Lender; provided, however, in the sole discretion of Administrative Agent, only
a waiver by Administrative Agent shall be required with respect to immaterial
matters or items specified in 0, 0 or 0 with respect to which Borrower has given
assurances satisfactory to Administrative Agent that such items shall be
delivered promptly following the Closing Date;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to 0) without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to
this 0) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
     (e) Change 0 or 0 or in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
     (f) release any Guarantor from the Guaranty or release the Liens on any
material portion of the Collateral except in accordance with the terms of any
Loan Document without the written consent of each Lender;
     (g) change the method of calculation utilized in connection with the
computation of fees or interest; or
     (h) modify this Section or the definition of “Required Lenders”.
And, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to Lenders required above, affect
the rights or duties of L/C Issuer under this Agreement or any other Loan
Document, (A) as Administrative Agent, (B) as provider of Swing Line Loans, or
(C) as Letter of Credit issuer or under any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it (including,
without limitation, any reduction in any fee, charge, expense, cost or other
amount payable to Administrative Agent for its own account under this Agreement
in any such capacity); (ii) no amendment, waiver or consent shall, unless in
writing and signed by Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Documents and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

53



--------------------------------------------------------------------------------



 



     Section 10.2 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered, to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, specified for such Person on Schedule 10.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, upon delivery; (B) if delivered by
mail, four (4) Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and the sender has received electronic
confirmation of error free receipt; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of subsection (c) below),
when delivered; provided, however, that notices and other communications to
Administrative Agent, L/C Issuer and Swing Line Lender pursuant to 0 shall not
be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, Administrative Agent and Lenders. Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (c) Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.
     (d) Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
     Section 10.3 No Waiver; Cumulative Remedies.
     No failure by any Lender or Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 10.4 Attorney Costs, Expenses and Taxes.
     Borrower agrees (a) to pay or reimburse Administrative Agent for all
reasonable third party costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs and third party costs and expenses in connection with the use of
IntraLinks, Inc. or other similar information transmission systems in connection
with this Agreement, and (b) to pay or reimburse Administrative Agent and each
Lender for all reasonable third party costs and expenses incurred in connection
with the enforcement, attempted enforcement

54



--------------------------------------------------------------------------------



 



after the occurrence of an Event of Default, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
reasonable costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing third party costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by Administrative Agent and
the cost of independent public accountants and other outside experts retained by
Administrative Agent or any Lender, but shall not include allocated costs of
internal legal counsel or other employees for Administrative Agent or any Lender
or fees and expenses of such internal legal counsel or other employees. The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.
     Section 10.5 Indemnification by Borrower.
     Whether or not the transactions contemplated hereby are consummated,
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) the obligations of each Borrower expressed under any Loan Document
or any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby being or becoming void, voidable,
unenforceable or ineffective as against any Borrower for any reason whatsoever,
whether or not known to Administrative Agent or any Lender, the amount of such
loss being the amount which Administrative Agent or the relevant Lender would
otherwise have been entitled to recover from each Borrower, (c) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by Administrative Agent to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (d) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by Borrower, any Subsidiary or
any other Loan Party, or any Environmental Liability related in any way to
Borrower, any Subsidiary or any other Loan Party, or (e) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demand, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). The agreements in this
Section shall survive the resignation of Administrative Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. All amounts due under
this 0 shall be payable within ten (10) Business Days after demand.
     Section 10.6 Payments Set Aside.
     To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of

55



--------------------------------------------------------------------------------



 



any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
     Section 10.7 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection(d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to Administrative Agent, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of outstanding Swing Line Loans, (iii) any assignment
of a Commitment must be approved by Administrative Agent, L/C Issuer and Swing
Line Lender unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee), and (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500. Upon request, Administrative Agent
shall inform any Lender of an assignment to any Eligible Assignee. Subject to
acceptance and recording thereof by Administrative Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption Agreement, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of 0, 0, 0, 0, 0 and with
respect to facts and circumstances occurring prior to the date of such
assignment). Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

56



--------------------------------------------------------------------------------



 



     (d) Any Lender may, without the consent of, or notice to, Borrower or
Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates or Subsidiaries (each a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first provision to 0 that directly affects such
Participant. Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of 0, 0 and 0 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of 0 as though it were a
Lender, provided such Participant agrees to be subject to 0 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under 0 or 0 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower’s prior written consent.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) If the consent of Borrower to an assignment to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of 00), Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.
     (h) As used herein, “Eligible Assignee” means (a) a Lender; (b) an
Affiliate of a Lender; and (c) any other Person (other than a natural Person)
approved by (i) Administrative Agent, L/C Issuer and Swing Line Lender and
(ii) unless an Event of Default has occurred and is continuing, Borrower (such
approval referred to in (i) and (ii) not to be unreasonably withheld or delayed)
); provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrower
and Lenders, resign in its capacity as L/C Issuer and/or (ii) upon 30 days’
notice to Borrower, resign in its capacity as provider of Swing Line Loans
(“Swing Line Lender”). In the event of any such resignation as L/C Issuer or
Swing Line Lender, Borrower shall be entitled to appoint from among Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by Borrower to appoint any such successor shall affect the resignation
of Bank of America as L/C Issuer or Swing Line Lender, as the case may be. If
Bank of America resigns as L/C Issuer, it shall retain all the rights and
obligations of Administrative Agent as the L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to 0). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of Administrative Agent as Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to 0. Borrower, Lenders and Bank of
America agree that they shall amend this Agreement as necessary to

57



--------------------------------------------------------------------------------



 



reflect that Bank of America remains Administrative Agent for purposes of
administering this Agreement, but has resigned in its capacity as L/C Issuer
and/or Swing Line Lender and another Lender(s) shall provides such service,
including the obligation of the successor to Bank of America as L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     Section 10.8 Confidentiality.
     Each of Administrative Agent and Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or under any other
Loan Document; (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of a Loan Party; (g) with the
consent of Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization. In addition, Administrative
Agent and Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section, “Information” means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party; provided that, in the case of information
received from any Loan Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Administrative Agent, Lenders and L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     Section 10.9 Set-off.
     In addition to any rights and remedies of Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender is
authorized at any time and from time to time, without prior notice to Borrower
or any other Loan Party, any such notice being waived by Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender hereunder or under
any other Loan Document, now or hereafter existing, irrespective of whether or
not Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify
Borrower and Administrative Agent after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

58



--------------------------------------------------------------------------------



 



     Section 10.10 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If Administrative Agent or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     Section 10.11 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     Section 10.12 Integration.
     This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of Administrative Agent or Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
     Section 10.13 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     Section 10.14 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     Section 10.15 Governing Law; Submission to Jurisdiction.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF MARYLAND APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF MARYLAND
SITTING IN MONTGOMERY COUNTY OR OF THE UNITED STATES FOR THE DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER, ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE

59



--------------------------------------------------------------------------------



 



NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWER, ADMINISTRATIVE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     Section 10.16 Waiver of Right to Trial by Jury.
     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 10.17 USA Patriot Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.
     Section 10.18 Time of the Essence.
     Time is of the essence of the Loan Documents.
     Section 10.19 Right To Terminate.
     Borrower shall have the right to terminate this Agreement at any time
without penalty upon not less than sixty (60) days notice to Administrative
Agent and Lenders and payment of all Obligations outstanding hereunder as of the
date of termination. If and when Borrower has paid and performed all of the
Obligations, and no further advances are to be made under this Agreement,
Administrative Agent will provide a release of all Collateral to Borrower, which
Borrower may record, as necessary, at its own expense. For purposes of this
Section, “penalty” does not include any fees or costs specifically provided for
in this Agreement, including any make whole or other similar fees or costs due
upon the prepayment of any sums bearing interest at an Optional Currency Rate.
(SIGNATURES BEGIN ON THE FOLLOWING PAGE)

60



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                  MICROS SYSTEMS, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                DV TECHNOLOGY HOLDINGS CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                DATAVANTAGE CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

                  MSI DELAWARE, LLC
By: Micros Systems, Inc. its sole member
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                MICROS FIDELIO NEVADA, LLC
By: Micros Systems, Inc. its sole member
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

                  MICROS-FIDELIO WORLDWIDE, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-1



--------------------------------------------------------------------------------



 



                  JTECH COMMUNICATIONS, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BANK OF AMERICA, N.A., as a Lender
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:        
 
                Name: Lucy C. Campbell     Title: Vice President
 
                US BANK, as a Lender
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND PRO RATA SHARES

          Lender   Commitment   Pro Rata Share
 
   
Bank of America, N.A.
  $                46.15%
Wachovia Bank, N.A.
  $                38.46%
US Bank
  $                15.39%
 
   
Total
  $30,000,000.00   100.00000000%  

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.6
LITIGATION

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
ENVIRONMENTAL MATTERS

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
     Part (a). Subsidiaries.
     Part (b). Other Equity Investments.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
EXISTING LIENS

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
EXISTING INDEBTEDNESS

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2
ADDRESSES FOR NOTICES
BORROWER
c/o Micros Systems, Inc.
7031 Columbia Gateway Drive
Columbia, Maryland 21046-2289
Attention: Cindy Russo
Telephone: 443-285-8045
Facsimile: 443-285-6531
Electronic Mail: crusso@micros.com
Website Address: www.micros.com
ADMINISTRATIVE AGENT
(For Payments and Requests for Credit Extensions)
Bank of America, N.A.
101 N. Tryon St.
Charlotte, NC 28255-0001
Mail Code: NC1-001-15-04
Rockville, Maryland 20852
Attention: Debbie M. Chapman, Credit Services Officer
Telephone: (704) 386-9046
Facsimile: (704)-409-0026
Electronic Mail: debbie.m.chapman@bankofamerica.com
Account No.: 136-621-225-0600
ABA#: 026-009593
Attn: Corporate Credit Services
Reference: Micros Systems, Inc.
(For all other Notices, i.e., Financial Statements, Compliance Certificates):
Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697
Mail Code: IL1-231-08-30
Attention: Remberto Marquez, Agency Officer
Telephone: 312-828-7299
Facsimile: 877-207-0481
Electronic Mail: remberto.marquez@bankofamerica.com
STANDBY LETTERS OF CREDIT
Bank of America, N.A.
Trade Services
1 Fleet Way
Scranton, PA 18507
Mail Code: PA6-580-02-30
Attention: Michael A. Grizzanti, Trade Finance Coordinator
Telephone: 570-330-4214
Facsimile: 800-755-8743
Electronic Mail: michael.a.grizzanti@bankofamerica.com

1



--------------------------------------------------------------------------------



 



COMMERCIAL LETTERS OF CREDIT
Bank of America, N.A.
Trade Services
1 Fleet Way
Scranton, PA 18507
Mail Code: PA6-580-02-30
Attention: Theodore T. Georgiades, Vice President
Telephone: 570-330-4219
Facsimile: 570-330-4290
Electronic Mail: theodore.t.georgiades@bankofamerica.com
BANK OF AMERICA, N.A., AS LENDER
Attention:
Tower Oaks
1101 Wootton Parkway
Rockville, MD 20852
Mail Code: MD9-978-04-01
Attention: Barbara Levy
Telephone: 301-517-3128
Facsimile: 301-517-3120
Electronic Mail: barbara.levy@bankofamerica.com
US BANK, N.A., AS LENDER
US Bank, N.A.
425 Walnut — 8th Floor
Cincinnati, OH 45202
email: michael.dickman@usbank.com
Attention: Michael Dickman
Telephone: (513) 632-3002
Facsimile: (513) 632-2068
Electronic Mail: ___

2



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION, AS LENDER
Wachovia Bank, National Association
7 St. Paul Street
2nd Floor
MD 3505
Baltimore, MD 21202
Attention: Lucy C. Campbell
Telephone: (410) 332-5243
Facsimile: (410) 539-0136
Electronic Mail: lucy.Campbell@wachovia.com

3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of ___ ___, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among MICROS Systems, Inc., et al
(“Borrower”), Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
The undersigned hereby requests (select one):

     
 
  oA Borrowing of Committed Loans           oA conversion or continuation of
Committed Loans
1.
  On
                                                                                      (a
Business Day).
 
   
2.
  In the amount of
$                                                              .
 
   
3.
  Comprised of
                                                                      .
 
                      [Type of Committed Loan requested]
 
   
4.
  For Eurodollar Rate Committed Loans: with an Interest Period of   ___months.

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of of the Credit Agreement.]

              MICROS SYSTEMS, INC.
 
       
 
  By:    
 
            Name:
 
            Title:
 
     
nbsp;
t

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of ___ ___, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among MICROS Systems, Inc., et al
(“Borrower”), Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.
The undersigned hereby requests a Swing Line Loan:

1.   On_____(a Business Day).   2.   In the amount of $_____.

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of of the Credit Agreement.

              MICROS SYSTEMS, INC.
 
            By:
 
            Name:
 
            Title:
 
       

Form of Committed Loan Notice

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
$ _______________________   
                                                                                                                                                                                                   ________________________
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of ________or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined) the principal amount of
each Loan from time to time made by Lender to Borrower under that certain
Amended and Restated Credit Agreement, dated as of _______, 2005 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Borrower, Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
Except as otherwise provided for in the Credit Agreement, Borrower, for itself,
its successors and assigns, hereby waives diligence, presentment, protest and
demand and notice of protest, demand, dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND.

              MICROS SYSTEMS, INC.
 
            By:
 
            Name:
 
            Title:
 
       
 
            DV TECHNOLOGY HOLDINGS CORPORATION
 
       
 
  By:    
 
            Name:
 
            Title:
 
       

Form of Committed Loan Notice

C-1



--------------------------------------------------------------------------------



 



                      DATAVANTAGE CORPORATION    
 
                    By:                       Name:                       Title:
                 
 
                    MICROS FIDELIO NEVADA, LLC         By: Micros Systems, Inc.
its sole member    
 
      By:                      
 
                        Name:    
 
               
 
                        Title:    
 
               
 
                    MSI DELAWARE, LLC         By: Micros Systems, Inc., its sole
member    
 
               
 
      By:        
 
                        Name:    
 
                        Title:    
 
               
 
                    MICROS FIDELIO WORLDWIDE, INC.    
 
                    By:                       Name:                       Title:
                 

Form of Committed Loan Notice

C-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of   Outstanding              
  End of   Principal or   Principal         Type of Loan   Amount of   Interest
  Interest Paid   Balance This   Notation Date   Made   Loan Made   Period  
This Date   Date   Made By
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

Form of Committed Loan Notice

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:____________ ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:

    Reference is made to that certain Amended and Restated Credit Agreement,
dated as of ___ ___, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MICROS Systems,
Inc, et al (“Borrower”), Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___of Borrower, and that, as such, he/she is authorized to execute
and deliver this Certificate to Administrative Agent on behalf of Borrower, and
that:
[Use following for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by of the Agreement for the fiscal year of Borrower ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by of the Agreement for the fiscal quarter of Borrower ended as of the above
date. Such financial statements fairly present the financial condition, results
of operations and cash flows of Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by the attached financial statements.
3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]
—or—
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]
4. The representations and warranties of Borrower contained in of the Agreement,
or which are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.
5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of___,
200___.
Form of Compliance Certificate

E-1



--------------------------------------------------------------------------------



 



              MICROS SYSTEMS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Form of Compliance Certificate

E-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                                                  I.   Section 6.12(a) –
Leverage Ratio.                            
 
                                                A.   Total Funded Debt (Domestic
Debt only)                            
 
                                               
 
            1.     Domestic Debt     $                      
 
                                               
 
                                                B..   EBITDA                    
       
 
                                               
 
            1.     net income     $                      
 
                                               
 
            2.     less income or plus loss from discontinued operations and
extraordinary items, plus     $                      
 
                                               
 
            3.     income taxes, plus     $                      
 
                                               
 
            4.     interest expense, plus     $                      
 
                                               
 
            5.     depreciation, depletion and amortization     $              
       
 
                                               
 
            6.     Total EBITDA     $                      
 
                                               
 
                                                C.   Ratio (Line I.A.1 to Line
I.B.6)_______________ to 1.0                            
 
                                               
 
                  Maximum allowed: 2.0 to 1.0.                            
 
                                                II.   Section 6.12(b) – Fixed
Charge Coverage Ratio.                            
 
                                                A.   EBITDA                    
       
 
                                               
 
            1.     EBITDA (Line I.B.6)                 $          
 
                                           
 
                                              B.   Fixed Charges                
           
 
                                               
 
            1.     interest expense, plus                 $          
 
                                           
 
            2.     the current portion of long term liabilities, plus          
      $          
 
                                           
 
            3.     capital expenditures plus                 $          
 
                                           
 
            4.     dividends paid                 $          
 
                                           
 
            5.     Total Fixed Charges                 $          
 
                                           
 
                                                C.   Ratio (Line II.A.1 to Line
II.B.5)_______________ to 1.0                            
 
                                               
 
                  Minimum Required: 1.25 to 1.0.                            

Form of Compliance Certificate

E-3



--------------------------------------------------------------------------------



 



                                                  III.   Section 6.12(c) – Asset
Coverage Ratio.                            
 
                                                A.   The aggregate of          
                 
 
                                               
 
              1.   Domestic Book Net Accounts Receivable                        
$______  
 
              2.   Domestic Book Net Inventory (capped at $10,000,000)          
              $______  
 
              3.   Total                         $______  
 
                                                B.   The aggregate of          
                 
 
                                               
 
              1.   International Debt           $______                
 
              2.   Domestic Debt           $______                
 
              3.   Total Funded Debt           $______                
 
                                                C.   Ratio (Line III.A.3 to Line
III.B.3) _______________ to 1.0                            
 
                                               
 
          Mini   mum Required: 1.0 to 1.0.                            

Form of Compliance Certificate

E-4



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit,
and Swing Line Loans) included in such facilities and, (ii) to the extent
permitted to be assigned under applicable law, all claims, including, without
limitation, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

         
1.
  Assignor:   _________
 
       
2.
  Assignee:   _________[and is an Affiliate of Assignor]
 
       
3.
  Borrower(s):   _________
 
        4.   Administrative Agent: Bank of America, N. A., as Administrative
Agent under the Credit Agreement
 
        5.   Credit Agreement: The Amended and Restated Credit Agreement, dated
as of ______________ ___, 2005 among MICROS Systems, Inc., et al, Lenders
parties thereto, and Administrative Agent

SCHEDULE 1 Assigned Interest:

                                      Aggregate                     Amount of  
Amount of   Percentage             Commitment/Loans   Commitment/Loans  
Assigned of         Facility Assigned   For all Lenders   Assigned  
Commitment/Loans        
 
    $______       $______       ______%          
 
                               
 
    $______       $______       ______%          
 
                               
 
    $______       $______       ______%          

Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER.]
Form of Assignment and Assumption Agreement

F-1



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
      Title:
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
      Title:

[Consented to and] Accepted:

          Bank of America, N.A., as    
 
  Administrative Agent    
 
       
By:
       
 
       
 
  Title:    
 
        [Consented to:]    
 
        [Name of Borrower(s)]    
By:
       
 
       
 
  Title:    

Form of Assignment and Assumption Agreement

F-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents , or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     1.3 Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.
     2. Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the laws of the State of
Maryland.
Form of Assignment and Assumption Agreement

F-3



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
ADMINISTRATIVE DETAILS
(ASSIGNEE TO LIST NAMES OF CREDIT CONTACTS, ADDRESSES, PHONE AND FACSIMILE
NUMBERS, ELECTRONIC MAIL ADDRESSES AND ACCOUNT AND PAYMENT INFORMATION)

 



--------------------------------------------------------------------------------



 



EXHIBIT F
ADDITIONAL BORROWER JOINDER SUPPLEMENT
     THIS ADDITIONAL BORROWER JOINDER SUPPLEMENT (this “Agreement”) is made this
___day of ___, 200___, by and among MICROS SYSTEMS, INC., a Maryland corporation
(“Designated Borrower”), the other “Existing Borrowers” (as that term is defined
below), ___, a ___corporation (the “Additional Borrower”), and wholly-owned
subsidiary of ___, and BANK OF AMERICA, N. A., a national banking association
(“Bank of America”), and each other financial institution which is a party to
the Credit Agreement (as that term is defined below) (collectively, the
“Lenders” and individually, a “Lender”); and BANK OF AMERICA, N. A., a national
banking association, in its capacity as both collateral and administrative
Administrative Agent for each of the Lenders (the “Administrative Agent”).
     NOW, THEREFORE, for value received the undersigned agree as follows:
     1. Reference is hereby made to the Amended and Restated Credit Agreement
dated as of ___, 2005 (as amended, modified, restated, substituted, extended and
renewed at any time and from time to time, the “Credit Agreement”) by and among
Designated Borrower, and DV Technology Holdings Corporation., a Delaware
corporation, Datavantage Corporation, an Ohio corporation, MICROS Fidelio
Nevada, LLC, a Nevada limited liability company, MSI Delaware, LLC, a Delaware
limited liability company, MICROS-Fidelio Worldwide, Inc., a Nevada corporation
and JTech Communications, Inc., a Delaware corporation, constituting each Person
that is included in the definition of “Borrower” (as that term is defined in the
Credit Agreement) immediately prior to the date of this Agreement (together with
Designated Borrower, the “Existing Borrowers”), the Lenders from time to time
parties thereto, and Administrative Agent. Capitalized terms not otherwise
defined in this Agreement shall have the meanings given to them in the Credit
Agreement.
     2. The Additional Borrower hereby acknowledges, confirms and agrees that on
and as of the date of this Agreement the Additional Borrower has become an
“Additional Borrower” (as that term is defined in the Credit Agreement), and,
along with the Existing Borrowers, is included in the definition of “Borrower”
under the Credit Agreement and the other Loan Documents for all purposes
thereof, and as such shall be jointly and severally liable, as provided in the
Loan Documents, for all Obligations thereunder (whether incurred or arising
prior to, on, or subsequent to the date hereof) and otherwise bound by all of
the terms, provisions and conditions thereof.
     3. Without in any way implying any limitation on any of the provisions of
this Agreement, the Credit Agreement, or any of the other Loan Documents,
Additional Borrower hereby assigns, pledges and grants to Administrative Agent,
for the ratable benefit of Administrative Agent and Lenders as security for the
Obligations, and agrees that Administrative Agent and the Lenders shall have a
perfected and continuing security interest in, and Lien on:
     (a) All property included within the definition of “inventory” set forth in
the Maryland Uniform Commercial Code (the “UCC”), in all of its forms, wherever
located in the United States of America, now or hereafter existing, including,
without limitation, (i) all goods, computer software, computer hardware or
computer systems held or intended for sale, lease or licensing by Additional
Borrower or furnished or to be furnished under contracts of sale, leasing,
licensing or service; (ii) all raw materials, work in process, finished goods,
materials and supplies of every nature used or usable in connection with the
manufacture, packing, shipping, advertising or sale of any such goods,
(iii) goods in which Additional Borrower has an interest in mass or a joint or
other interest or right of any kind (including, without limitation, goods in
which Additional Borrower has an interest or right as consignee), and (iv) goods
that are returned to or repossessed by Additional Borrower, and all accessions
to, products of and documents for any of the foregoing (any and all such
inventory, accessions, products and documents being the “Inventory”);
     (b) All property included within the definitions of “accounts,” “chattel
paper,” “commercial tort claims”, “documents”, “instruments”, “letter-of-credit
rights” and “supporting obligations” set forth in the UCC; all contract rights,
deposit accounts and other obligations of any kind, now or hereafter existing,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services, whether or not represented by instruments or
chattel paper, and whether or not earned by performance; all present and future
rights to payments for computer software, computer hardware or computer systems
sold, leased or licensed; proceeds of any letter of credit

 



--------------------------------------------------------------------------------



 



of which Additional Borrower is a beneficiary; all forms of obligations
whatsoever owed to Additional Borrower, together with all instruments and
documents of title representing any of the foregoing; all rights in any goods
that any of the foregoing may represent; any and all rights in any returned or
repossessed goods; all rights, security and guaranties with respect to any of
the foregoing, including, without limitation, any right of stoppage in transit;
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any of the
foregoing (any and all such accounts, contract rights, chattel paper,
instruments, deposit accounts and obligations being the “Accounts Receivable,”
and any and all such leases, security agreements and other contracts being the
“Related Contracts”);
     © All proceeds of any and all of the foregoing or hereinafter-described
Collateral (including, without limitation, proceeds that constitute property of
the types described in Section 3(a) and Section 3(b) above and, to the extent
not otherwise included, all policies of insurance on any property of Additional
Borrower and all payments and proceeds under any such insurance (whether or not
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty payable by reason of loss or damage to or otherwise with respect to any
of the foregoing Collateral; all cash; all books of account and records,
including all computer software relating thereto; all deposits of Additional
Borrower (general or special, time or demand, provisional or final) at any time
maintained with or held by Administrative Agent or any of its Affiliates,
including any certificates of deposit, and all instruments, investments or
securities held for Additional Borrower, and all indebtedness owed to Additional
Borrower by Administrative Agent or any of its Affiliates.
     Additional Borrower further agrees that Administrative Agent, for the
ratable benefit of Administrative Agent and the Lenders, shall have in respect
thereof all of the rights and remedies of a secured party under the Uniform
Commercial Code as well as those provided in this Agreement, under each of the
other Loan Documents and under applicable Laws.
     4. Perfection and Protection of Security Interest.
          (a) Additional Borrower shall, at its expense, perform all steps
requested by Administrative Agent at any time to perfect, maintain, protect, and
enforce Administrative Agent’s Liens, including: (i) executing and filing
financing or continuation statements, and amendments thereof, in form and
substance reasonably satisfactory to Administrative Agent; (ii) delivering to
Administrative Agent the originals of all Collateral that Administrative Agent
determines it should have physical possession in order to perfect and protect
Administrative Agent’s security interest therein, duly pledged, endorsed or
assigned to Administrative Agent without restriction; (iii) delivering to
Administrative Agent warehouse receipts covering any portion of the Collateral
located in warehouses and for which warehouse receipts are issued and
certificates of title covering any portion of the collateral for which
certificates of title have been issued; (iv) when an Event of Default has
occurred and is continuing, transferring Inventory to warehouses or other
locations designated by Administrative Agent; (v) placing notations on
Additional Borrower’s books of account to disclose Administrative Agent’s
security interest; (vi) obtaining control agreements from securities
intermediaries with respect to financial assets in the possession of securities
intermediaries; (vii) assigning and delivering to Administrative Agent all
Supporting Obligations, including letters of credit on which Additional Borrower
is named beneficiary with the written consent of the issuer thereof; and
(viii) taking such other steps as are deemed necessary or desirable by
Administrative Agent to maintain and protect Administrative Agent’s Liens.
          (b) Additional Borrower hereby authorizes Administrative Agent at any
time and from time to time to file any initial financing statements, amendments
thereto and continuation statements as authorized by applicable law, required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interest granted in this Agreement. For purposes of
such filings, Additional Borrower agrees to furnish any information requested by
Administrative Agent promptly upon request by Administrative Agent. Additional
Borrower also ratifies its authorization for Administrative Agent to have filed
any like initial financing statements, amendment thereto or continuation
statements if filed prior to the date of this Agreement.
          (c) If any Collateral is at any time in the possession or control of
any warehouseman, bailee or any of Additional Borrower’s Administrative Agents
or processors, then Additional Borrower shall notify Administrative Agent
thereof and shall obtain a bailee letter acknowledged by the bailee that
notifies such Person of Administrative Agent’s security interest in such
Collateral and instructs such Person to hold all such Collateral for
Administrative Agent’s account subject to Administrative Agent’s instructions.
If at any time any Collateral is

6



--------------------------------------------------------------------------------



 



located in any operating facility of Additional Borrower that is leased by
Additional Borrower, then Additional Borrower shall obtain written landlord lien
waivers or subordinations, in form and substance reasonably satisfactory to
Administrative Agent, that waives or subordinates all present and future Liens
which the owner or lessor of such premises may be entitled to assert against the
Collateral.
          (d) From time to time, Additional Borrower shall, upon Administrative
Agent’s request, execute and deliver confirmatory written instruments pledging
to Administrative Agent, for the ratable benefit of Administrative Agent and the
Lenders, the Collateral, but Additional Borrower’s failure to do so shall not
affect or limit any security interest or any other rights of Administrative
Agent or any Lender in and to the Collateral with respect to Additional
Borrower. So long as the Credit Agreement is in effect and until all Obligations
have been fully satisfied, Administrative Agent’s Liens shall continue in full
force and effect in all Collateral (whether or not deemed eligible for the
purpose of calculating the Availability or as the basis for any advance, loan,
extension of credit, or other financial accommodation).
     5. Additional Borrower represents and warrants to Administrative Agent and
the Lenders that: (a) the Collateral Disclosure List previously delivered to
Administrative Agent is true and correct as of the date hereof, (b) Schedule I
is a correct and complete list of Additional Borrower’s chief executive office,
the location of its books and records and the locations of the Collateral; and
(c) Schedule I correctly identifies any of such facilities and locations that
are not owned by Additional Borrower and sets forth the names of the owners and
lessors or sublessors of such facilities and locations. Additional Borrower
covenants and agrees that it will not (i) maintain any Collateral at any
location other than those locations listed for Additional Borrower on
Schedule I, (ii) otherwise change or add to any of such locations, or
(iii) change the location of its chief executive office from the location
identified in Schedule I, unless it gives Administrative Agent at least thirty
(30) days’ prior written notice thereof and executes any and all financing
statements and other documents that Administrative Agent reasonably requests in
connection therewith. Without limiting the foregoing, Additional Borrower
represents that all of its Inventory (other than Inventory in transit) is, and
covenants that all of its Inventory will be, located either (a) on premises
owned by Additional Borrower, (b) on premises leased by Additional Borrower,
provided that Administrative Agent has received an executed landlord waiver from
the landlord of such premises in form and substance satisfactory to
Administrative Agent, or (c) in a warehouse or with a bailee, provided that
Administrative Agent has received an executed bailee letter from the applicable
Person in form and substance satisfactory to Administrative Agent.
     6. Schedule II hereto identifies the jurisdiction in which Additional
Borrower is organized and Additional Borrower covenants and agrees that it will
not change the jurisdiction in which it is organized unless it gives
Administrative Agent at least thirty (30) days’ prior written notice thereof and
all necessary financing statements are filed and Additional Borrower executes
and delivers such other documents that Administrative Agent reasonably requests
in connection therewith. Additional Borrower also agrees not to change its name,
the location of Collateral, the form of organization or trade names under which
it will create Accounts, or to which instruments in payment of Accounts may be
made payable, in each case without at least thirty (30) days’ prior written
notice to Administrative Agent.
     7. Additional Borrower represents and warrants to Administrative Agent and
the Lenders and agrees with Administrative Agent and the Lenders that: (a) all
of the Collateral is and will continue to be owned by Additional Borrower free
and clear of all Liens whatsoever; (b) Administrative Agent’s Liens in the
Collateral will not be subject to any prior Lien; and (c) Additional Borrower
will use, store, and maintain the Collateral with all reasonable care and will
use such Collateral for lawful purposes only.
     8. Additional Borrower hereby represents and warrants that all of the
representations and warranties contained in the Loan Documents executed by
Additional Borrower are true and correct on and as of the date hereof as if made
on and as of such date, both before and after giving effect to this Agreement,
and that no Event of Default or Default has occurred and is continuing or exists
or would occur or exist after giving effect to this Agreement.
     9. Additional Borrower hereby covenants and agrees with Administrative
Agent and the Lenders as follows:
          (e) The Obligations include all present and future indebtedness,
duties, obligations, and liabilities, whether now existing or contemplated or
hereafter arising, of Borrower.
          1. Reference in this Agreement, the Credit Agreement, the Security
Agreement and the other Loan Documents to the “Additional Borrower” or otherwise
with respect to any one or more of the Persons now or hereafter included in the
definition of “Additional Borrower” shall mean each and every such Person and
any one or

7



--------------------------------------------------------------------------------



 



more of such Persons, jointly and severally, unless the context requires
otherwise (by way of example, and not limitation, if only one such Person is the
owner of the real property which is the subject of a mortgage).
          2. Within ten (10) days following any request of Administrative Agent
so to do, Additional Borrower will furnish Administrative Agent and the Lenders
and such other persons as Administrative Agent may direct with a written
certificate, duly acknowledged stating in detail whether or not any credits,
offsets or defenses exist with respect to this Agreement or the Security
Agreement.
     10. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Maryland, without regard to principles
of choice of law.
     11. Prior to any further advance by Administrative Agent or any Lender
under the Credit Agreement, the Additional Borrower shall satisfy the following
conditions precedent in a manner satisfactory in form and substance to
Administrative Agent and its counsel:
          (a) Administrative Agent shall have received:

         
 
  (i) a certificate of good standing certified by the Secretary of State, or
other    
 
  appropriate Governmental Authority, of the state of formation of the
Additional Borrower;    
 
       
 
  (ii) a certified copy from the appropriate Governmental Authority under    
 
  which the Additional Borrower is organized, of the Additional Borrower’s
organizational documents    
 
  and all recorded amendments thereto;    
 
       
 
  (iii) a certificate of qualification to do business certified by the Secretary
of    
 
  State or other Governmental Authority of each jurisdiction in which the
Additional Borrower    
 
  conducts business; and    
 
       
 
  (iv) a certificate dated as of the date of this Agreement by the Secretary or
   
 
  an Assistant Secretary of the Additional Borrower covering:    
 
       
 
  (A) true and complete copies of the Additional Borrower’s    
 
  organizational and governing documents and all amendments thereto;    
 
       
 
  (B) true and complete copies of the resolutions of its Board of    
 
  Directors authorizing (1) the execution, delivery and performance of the Loan
Documents to    
 
  which it is a party, (2) the borrowings hereunder, and (3) the granting of the
Liens contemplated    
 
  by this Agreement and the Loan Documents to which the Additional Borrower is a
party;    
 
       
 
  (C) the incumbency, authority and signatures of the officers of the    
 
  Additional Borrower authorized to sign this Agreement and the other Loan
Documents to which    
 
  the Additional Borrower is a party; and    
 
       
 
  (D) the identity of the Additional Borrower’s current directors,    
 
  common stock holders and other equity holders, as well as their respective
percentage ownership    
 
  interests.    

          (b) If required by Lenders, Administrative Agent shall have received
the favorable opinion of counsel for the Additional Borrower addressed to
Administrative Agent.
          (c) Additional Borrower shall have delivered documents related to the
Collateral as required pursuant to of the Credit Agreement.
          (d) The Additional Borrower shall have: (i) executed and delivered all
Loan Documents required to be filed, registered or recorded in order to create,
in favor of Administrative Agent, a perfected Lien in the Collateral (subject
only to the Permitted Liens) in form and in sufficient number for filing,
registration, and recording in each office in each jurisdiction in which such
filings, registrations and recordations are required, and (ii) delivered all
such other documents, insurance certificates and other requirements related to
the Collateral as is required pursuant to the Collateral Documents.
          (e) If required by Lenders, Administrative Agent shall have received a
waiver from each landlord of each and every business premise leased by the
Additional Borrower and on which any of the Collateral is

8



--------------------------------------------------------------------------------



 



or may hereafter be located, which landlords’ waivers must be reasonably
acceptable to Administrative Agent and its counsel in their sole and absolute
discretion.
          (f) If required by Lenders, Administrative Agent shall have received
an agreement acknowledging the Liens of Administrative Agent from each bailee,
warehouseman, consignee or similar third party which has possession of any of
the Collateral, which agreements must be reasonably acceptable to Administrative
Agent and its counsel in their sole and absolute discretion.
WITNESS the due execution hereof as of the day and year first written above.

     
WITNESS:
  Additional Borrower
 
   
 
   
 
   
__________________
  By:_____________________(SEAL)
 
     Name:
 
     Title:
 
   
WITNESS:
  MICROS SYSTEMS, INC.
 
   
_____________________
  By:_____________________(SEAL)
 
     Name:
 
     Title:
 
   
WITNESS:
  BANK OF AMERICA, N. A.,
 
  in its capacity as Administrative Agent
 
   
_____________________
  By:_____________________(SEAL)
 
     Name:
 
     Title:
 
   
WITNESS:
  BANK OF AMERICA, N. A.,
 
  in its capacity as a Lender
 
   
_____________________
  By:_____________________(SEAL)
 
     Name:
 
     Title:
 
   
 
  WITNESS:[Other Lenders]
 
   
_____________________
  By:_____________________(SEAL)
 
     Name:
 
     Title:

9



--------------------------------------------------------------------------------



 



SCHEDULE I
LOCATION OF COLLATERAL
A. Location of Chief Executive Office
B. Location of Books and Records
C. Location of Collateral
     D. Location of leased facilities and name of lessor/sublessor

10



--------------------------------------------------------------------------------



 



SCHEDULE II
JURISDICTION OF ORGANIZATION

11